Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Settlement Agreement”) is entered into as of
October 24, 2013 (the “Execution Date”), by and among (i) Patriot Coal
Corporation (“Patriot Corp.”), a Delaware corporation, and its Affiliates
(collectively, “Patriot”), including those that are debtors and
debtors-in-possession (collectively with Patriot Corp., the “Debtors”) in the
jointly administered chapter 11 cases captioned In re Patriot Coal Corporation,
et al., Case No. 12-51502-659 (Bankr. E.D. Mo.) (the “Chapter 11 Cases”) pending
in the United States Bankruptcy Court for the Eastern District of Missouri (the
“Bankruptcy Court”); (ii) Peabody Energy Corporation (“PEC”), a Delaware
corporation, and its Affiliates (collectively, “Peabody”); (iii) the United Mine
Workers of America (the “UMWA”), on behalf of itself; (iv) the UMWA Employees
(as defined below), by and through the UMWA as their authorized representative;
and (v) the UMWA Retirees (as defined below), by and through the UMWA as their
authorized representative to the full extent permitted under section 1114 of
title 11 of the United States Code (the “Bankruptcy Code”).  Together, Patriot,
the UMWA, the UMWA Employees, the UMWA Retirees, and Peabody are referred to in
this Settlement Agreement as the “Parties.”
 
RECITALS
 
WHEREAS, on October 31, 2007, PEC completed a series of transactions, pursuant
to the terms of the Separation Agreement, Plan of Reorganization and
Distribution by and between PEC and Patriot Corp., dated as of October 22, 2007
(the “Separation Agreement”), whereby certain assets owned by PEC were
transferred to Patriot Corp., and whereby the stock of Patriot Corp. was
distributed to the shareholders of PEC (the “Spin-Off”); and
 
WHEREAS, in connection with the Spin-Off, Patriot Corp., PEC and certain of
their respective Affiliates entered into a variety of Ancillary Agreements (as
defined below) that, among other things, set forth the terms and conditions of
the Spin-Off, allocated various liabilities between Peabody and the Spin-Off
Entities (as defined below), and provided a framework for the relationship
between Peabody and the Spin-Off Entities after the Spin-Off (collectively, and
together with the Separation Agreement, the “Spin-Off Agreements”); and
 
WHEREAS, the Debtors filed for protection under chapter 11 of the Bankruptcy
Code on July 9, 2012 (the “Petition Date”), in the United States Bankruptcy
Court for the Southern District of New York; and
 
WHEREAS, the Debtors’ Chapter 11 Cases are being jointly administered; and
 
WHEREAS, in November 2012, the Debtors began formal negotiations with the UMWA
with the goal of securing consensual modifications to the Debtors’ then-existing
collective bargaining agreements and to the retiree healthcare obligations of
certain Debtors; and
 
WHEREAS, on March 14, 2013, the Debtors filed a motion for relief under sections
1113 and 1114 of the Bankruptcy Code (the “1113/1114 Motion”); and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Bankruptcy Court presided over comprehensive litigation of the
1113/1114 Motion, including a week-long trial involving more than a dozen fact
and expert witnesses; and
 
WHEREAS, on May 29, 2013, the Bankruptcy Court granted the 1113/1114 Motion,
thereby authorizing the Debtors to implement proposed changes to their
collective bargaining agreements and to retiree benefits; and
 
WHEREAS, the UMWA has appealed the Bankruptcy Court’s decision on the 1113/1114
Motion; and
 
WHEREAS, the Debtors and the UMWA continued to negotiate following the
Bankruptcy Court’s ruling on the 1113/1114 Motion; and
 
WHEREAS, on August 9, 2013, the Debtors and the UMWA reached a settlement which
consensually resolved the UMWA’s appeal of the Bankruptcy Court’s ruling on the
1113/1114 Motion (the “UMWA Settlement”) and resulted in a new collective
bargaining agreement (the “New CBA”); and
 
WHEREAS, on August 16, 2013, the members of the UMWA ratified the UMWA
Settlement, and on August 22, 2013, the Bankruptcy Court entered an order
approving the UMWA Settlement; and
 
WHEREAS, in connection with the UMWA Settlement, the Debtors entered into a VEBA
Funding Agreement (the “VFA”) under which the Patriot Retirees Voluntary
Employee Benefit Association (the “VEBA”) would receive an equity stake in the
reorganized Debtors and certain other consideration; and
 
WHEREAS, the VFA provided the UMWA with the right to terminate the VFA and the
New CBA unless the Debtors could secure an arrangement under which fixed dollars
would be contributed to the VEBA; and
 
WHEREAS, in connection with the UMWA Settlement, the Debtors and the UMWA
entered into a Memorandum of Understanding, dated August 26, 2013 (the
“Memorandum of Understanding”), which provides for, inter alia, the
establishment of a litigation trust to pursue claims or causes of action for or
on behalf of the Debtors against Peabody or Arch Coal, Inc. (the “Litigation
Trust”), and for the Debtors to contribute $2,000,000 to fund such Litigation
Trust; and
 
WHEREAS, on October 23, 2012, the UMWA and certain UMWA-represented retirees
instituted the action captioned Lowe et al. v. Peabody Holding Company, LLC et
al., No. 2:12-cv-06925 (the “Lowe Action”) in the United States District Court
for the Southern District of West Virginia (the “West Virginia Court”); and
 
WHEREAS, on September 27, 2013, the West Virginia Court dismissed the Lowe
Action with prejudice; and
 
 
-2-

--------------------------------------------------------------------------------

 
 
WHEREAS, on September 27, 2013, the UMWA filed a Notice of Appeal with the
United States Court of Appeals for the Fourth Circuit with respect to the West
Virginia Court’s order dismissing the Lowe Action (the “Lowe Appeal”); and
 
WHEREAS, the Debtors and the Official Committee of Unsecured Creditors of
Patriot Coal Corporation (the “Creditors’ Committee”) have been investigating
potential causes of action arising out of or relating to the Spin-Off; and
 
WHEREAS, the Debtors and the Creditors’ Committee obtained leave to take
discovery of Peabody pursuant to Rule 2004 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”); and
 
WHEREAS, on June 10, 2013, the Debtors and the Creditors’ Committee served on
Peabody a subpoena containing 37 individual requests pertaining to potential
causes of action against Peabody (the “Peabody Rule 2004 Subpoena”), and over
the following weeks, negotiated 43 paragraphs of electronic search terms to be
used to cull Peabody’s over one million electronic files pulled from a
three-and-a-half-year period, which search terms were finally agreed to in July
2013; and
 
WHEREAS, on May 22, 2013, the Debtors and the Creditor’s Committee obtained
leave to take discovery of Duff & Phelps Corp. (“Duff & Phelps”) and Morgan
Stanley & Co. LLC (“Morgan Stanley”) pursuant to Bankruptcy Rule 2004,
whereafter the Debtors and the Creditors’ Committee served subpoenas upon each
of Duff & Phelps and Morgan Stanley (the “Professionals Rule 2004 Subpoenas”);
and
 
WHEREAS, the Bankruptcy Court entered three protective orders in connection with
the Peabody Rule 2004 Subpoena and the Professionals Rule 2004 Subpoenas:  the
(i) Stipulated Confidentiality Protective Order (Docket No. 4240); (ii)
Stipulated Confidentiality Protective Order (Docket No. 4239); and (iii)
Stipulated Confidentiality Protective Order (Docket No. 4115) (collectively, the
“Protective Orders”); and
 
WHEREAS, Peabody and its professionals have produced tens of thousands of pages
of documents to the Debtors and the Creditors’ Committee in connection with the
investigation of the Spin-Off; and
 
WHEREAS, the Debtors and the Creditors’ Committee have been engaged in analysis
of Patriot’s own documents, and have conducted interviews with current Patriot
employees, as part of the investigation of the Spin-Off; and
 
WHEREAS, on March 14, 2013, Patriot Corp. and Heritage Coal Company, LLC (f/k/a
Peabody Coal Company, LLC f/k/a Peabody Coal Company) (“Heritage”) commenced an
adversary proceeding against PEC and Peabody Holding Company, LLC (“PHC”) in the
Bankruptcy Court, seeking a declaration that PHC’s healthcare obligations with
respect to certain retirees of Heritage pursuant to the NBCWA Individual
Employer Plan Liabilities Assumption Agreement, by and between PHC, Patriot
Corp., Heritage and PEC (the “NBCWA Liabilities Assumption Agreement”), dated
October 22, 2007, would not be affected by any relief the Debtors obtained
pursuant to section 1114 of the Bankruptcy Code; and
 
 
-3-

--------------------------------------------------------------------------------

 
 
WHEREAS, on May 29, 2013, the Bankruptcy Court denied Patriot Corp.’s and
Heritage’s motion for summary judgment on the declaratory judgment claim and sua
sponte granted summary judgment on the declaratory judgment claim in favor of
PEC and PHC (the “Declaratory Judgment Order”); and
 
WHEREAS, on June 5, 2013, Patriot Corp. and Heritage appealed the Declaratory
Judgment Order to the United States Bankruptcy Appellate Panel for the Eighth
Circuit (the “Panel”); and
 
WHEREAS, on August 21, 2013, the Panel reversed the Declaratory Judgment Order;
and
 
WHEREAS, on September 13, 2013, PEC and PHC appealed the Panel’s judgment and
opinion to the United States Court of Appeals for the Eighth Circuit; and
 
WHEREAS, on September 13, 2013, PEC and PHC also filed counterclaims against
Patriot Corp., Heritage, and the UMWA in the Bankruptcy Court, seeking
declarations as to the effect, if any, of the Debtors’ new agreements with the
UMWA on PHC’s obligations pursuant to the NBCWA Liabilities Assumption
Agreement; and
 
WHEREAS, Peabody denies (i) any wrongdoing or liability with respect to all
claims, events and transactions that the Debtors, the UMWA, the UMWA Employees
and the UMWA Retirees have threatened and/or asserted; (ii) that it has any
liability in connection with the Spin-Off; (iii) that there is any merit to the
arguments the Debtors have made in the disputes regarding the respective
obligations of the parties under various Spin-Off Agreements, including the
Attachment A Dispute (as defined below); (iv) that it has any obligation to fund
Retiree Benefits (as defined below) for UMWA Retirees beyond Peabody’s explicit
contractual obligations under certain Spin-Off Agreements; (v) that there is any
merit to the claims asserted against Peabody in the Lowe Action; and (vi) that
it has committed any violation of law, acted in bad faith or acted improperly in
any way; and
 
WHEREAS, the Parties have engaged in extensive, arms’-length negotiations in an
attempt to reach a global resolution of the matters settled in this Settlement
Agreement; and
 
WHEREAS, on October 4, 2013, the Parties entered into a term sheet (the “Term
Sheet”), that set forth the principal terms of a settlement that resolves all
disputes between the Parties; and
 
WHEREAS, upon execution of the Term Sheet by the Parties, (i) the Rule 2004
Discovery (as defined below) was suspended, (ii) the Parties sought to suspend
the Benefits Litigation (as defined below) and the Lowe Appeal, (iii) the
statutes of limitation applicable to the Parties’ various alleged claims against
one another were tolled and (iv) the Parties became bound by various
non-disparagement provisions; and
 
WHEREAS, the Debtors have concluded that the settlement embodied in this
Settlement Agreement is in the best interests of the Debtors and their estates
and their creditors, as it provides for fair, reasonable, and adequate
consideration in exchange for the releases and consideration the Debtors and
their estates will provide; and
 
 
-4-

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties acknowledge that the consideration being provided by
Peabody pursuant to this Settlement Agreement and resolution of the matters
settled herein is an essential and integral aspect of the Debtors’ strategy for
emergence from bankruptcy protection and is expressly not being provided as any
concession as to the validity of any claims or Causes of Action (as defined
below) against the Peabody Released Parties (as defined below), whether or not
being released pursuant to this Settlement Agreement; and
 
WHEREAS, all Parties are willing to enter into this Settlement Agreement to
resolve finally the matters settled herein, among other reasons, to avoid the
attendant expense, risk, difficulties, delays, and uncertainties of litigation
and so that (i) the Debtors are able to confirm a plan of reorganization and
emerge successfully from chapter 11 and (ii) the VEBA will receive funding to
provide Retiree Benefits to UMWA Retirees in connection with the resolution of
the 1113/1114 Motion; and
 
WHEREAS, the Debtors have filed (i) a motion to approve this Settlement
Agreement pursuant to sections 105, 363, 1113, and 1114 of the Bankruptcy Code
and Rule 9019 of the Bankruptcy Rules (the “Settlement Motion”) and (ii) a
motion for approval to amend the Memorandum of Understanding and the VFA to
eliminate the Litigation Trust and modify the VEBA funding provisions (the
“Modification Motion”):
 
NOW, THEREFORE, for and in sufficient consideration of the promises and the
mutual covenants contained herein, and subject to Bankruptcy Court approval, the
Parties hereby agree as follows:
 
Agreement
 
1.  
Definitions.  As used in this Settlement Agreement, the following terms have the
respective meanings indicated in this Section 1.

 

 
1.1.  
“1974 Pension Plan” means the multi-employer United Mine Workers of America 1974
Pension Plan and Trust.

 

 
1.2.  
“1992 Benefit Plan” means the United Mine Workers of America 1992 Benefit Plan
established pursuant to section 9712 of the Coal Act (26 U.S.C. § 9712).

 

 
1.3.  
“1993 Benefit Plan” means the United Mine Workers of America 1993 Benefit Plan
established pursuant to the National Bituminous Coal Wage Agreement of 1993.

 

 
1.4.  
“2008 Settlement and Release Agreement” means the Settlement and Release
Agreement, dated September 2, 2008, by and between PEC and Patriot Corp.

 

 
1.5.  
“Acknowledgement and Assent” means that certain Acknowledgement and Assent
Agreement entered into by the UMWA, PHC, and, for limited purposes, Heritage on
August 14, 2007.

 

 
1.6.  
“Administrative Services Agreement” means the Administrative Services Agreement,
dated October 22, 2007, by and between PHC, Patriot Corp. and PEC,

 
 
-5-

--------------------------------------------------------------------------------

 
 
as amended by that certain Letter Agreement dated October 22, 2007, by and
between PHC and Patriot Corp.
 

 
1.7.  
“Affiliate” means, when used with respect to a specified Person, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.  For the
purposes of this definition, “control”, when used with respect to any specified
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract or otherwise.

 

 
1.8.  
“Approval Date” means the date on which the Approval Order becomes Final.

 

 
1.9.  
“Approval Order” means an order of the Bankruptcy Court, in form and substance
acceptable to the Parties, that, among other things, approves the Settlement
Agreement and enjoins the pursuit of Causes of Action released pursuant to this
Settlement Agreement against the Peabody Released Parties, it being understood
and agreed that the form of order attached hereto as Exhibit A is acceptable to
the Parties.

 

 
1.10.  
“Ancillary Agreements” has the meaning set forth in Article I of the Separation
Agreement.

 

 
1.11.  
“Attachment A Dispute” means the dispute that has arisen between Peabody and
Patriot regarding the number of retirees included within PHC’s obligations
pursuant to the NBCWA Liabilities Assumption Agreement, as raised by Patriot in
a letter from Joseph Bean of Patriot Corp. to PEC, dated February 22, 2013.

 

 
1.12.  
“Attachment A Retirees” means the individuals identified on Attachment A of the
NBCWA Liabilities Assumption Agreement and their eligible dependents.

 

 
1.13.  
“Banked Vacation Benefit Policy” means the prior policy that allowed certain
employees of the Debtors to use or to receive a payout for unused vacation that
such employees deferred and accrued prior to 2001, and which had an account
balance of approximately $2.4 million as of the Petition Date.

 

 
1.14.  
“Bankruptcy Code” has the meaning set forth in the preamble hereof.

 

 
1.15.  
“Bankruptcy Court” has the meaning set forth in the preamble hereof.

 

 
1.16.  
“Benefits Litigation” means the adversary proceeding captioned Patriot Coal
Corporation v. Peabody Holding Company, LLC, Adv. Pro. No. 13-04067-659 (Bankr.
E.D. Mo. 2013), including the counterclaims asserted by PEC and PHC therein
against Patriot Corp., Heritage and the UMWA, and any related appeals and
proceedings.

 

 
1.17.  
“Black Lung Credit Support” has the meaning set forth in Section 4.1(b) of this
Settlement Agreement.

 
 
-6-

--------------------------------------------------------------------------------

 
 

 
1.18.  
“Business Day” means a day which is not a Saturday, a Sunday, or a “legal
holiday” as defined in Rule 9006 of the Federal Rules of Bankruptcy Procedure.

 

 
1.19.  
“Cash Contribution” has the meaning set forth in Section 2.1 of this Settlement
Agreement.

 

 
1.20.  
“Causes of Action” means, without limitation, any and all actions, proceedings,
causes of action, controversies, liabilities, obligations, rights, rights of
set-off, recoupment rights, suits, damages, judgments, accounts, defenses,
offsets, powers, privileges, licenses, franchises, claims (as defined in section
101(5) of the Bankruptcy Code and including alter-ego claims and claims under
chapter 5 of the Bankruptcy Code as well as any claims or rights created
pursuant to sections 301 and 541 of the Bankruptcy Code upon the commencement of
the Chapter 11 Cases), counterclaims, cross-claims, affirmative defenses and
demands of any kind or character whatsoever, whether known or unknown, asserted
or unasserted, reduced to judgment or otherwise, liquidated or unliquidated,
fixed or contingent, matured or unmatured, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, existing or hereafter arising,
in contract or in tort, in law, in equity or otherwise in any court, tribunal,
forum or proceeding, under any local, state, federal, foreign, statutory,
regulatory or other law or rule, based in whole or in part upon any act or
omission or other event occurring prior to July 9, 2012, or during the course of
the Chapter 11 Cases, including through the Effective Date, in all cases other
than those arising in connection with the enforcement of this Settlement
Agreement or as otherwise set forth in this Settlement Agreement, which are not
released and are expressly preserved.

 

 
1.21.  
“Chapter 11 Cases” has the meaning set forth in the preamble hereof.

 

 
1.22.  
“Claim” has the meaning set forth in Section 9.1.2 of this Settlement Agreement.

 

 
1.23.  
“Coal Act” means the Coal Industry Retiree Health Benefits Act of 1992,
26 U.S.C. §§ 9701-9722.

 

 
1.24.  
“Coal Act LC” has the meaning set forth in Section 4.1(a) of this Settlement
Agreement.

 

 
1.25.  
“Coal Act Liabilities Assumption Agreement” means that certain Section 9711 Coal
Act Liabilities Assumption Agreement, dated October 22, 2007, by and between
PHC, Patriot Corp. and PEC.

 

 
1.26.  
“Collective Bargaining Agreements” means any contracts subject to Section 301 of
the Labor Management Relations Act, 29 U.S.C. § 185, by and between the UMWA and
Debtors Apogee Coal Company, LLC; Colony Bay Coal Company; Eastern Associated
Coal, LLC; Gateway Eagle Coal Company, LLC; Heritage Coal Company LLC; Highland
Mining Company, LLC; Hobet Mining, LLC; Mountain View Coal Company, LLC; Pine
Ridge Coal Company, LLC; and Rivers Edge Mining, Inc.

 
 
-7-

--------------------------------------------------------------------------------

 
 

 
1.27.  
“Combined Fund” means the United Mine Workers of America Combined Benefit Fund
established pursuant to section 9702 of the Coal Act (26 U.S.C. § 9702).

 

 
1.28.  
“Confirmed Plan” means a Plan confirmed by the Bankruptcy Court pursuant to
section 1129 of the Bankruptcy Code.

 

 
1.29.  
“Credit Support Fee” has the meaning set forth in Section 4.4 of this Settlement
Agreement.

 

 
1.30.  
“Creditors’ Committee” has the meaning set forth in the recitals to this
Settlement Agreement; provided, however, that, where appropriate, reference to
the “Creditors’ Committee” shall be deemed to include each member of the
Creditors’ Committee, solely in its capacity as such, and each advisor to the
Creditors’ Committee, solely in its capacity as such.

 

 
1.31.  
“Debtors” has the meaning set forth in the preamble hereof; provided that
wherever the context so requires, reference to the “Debtors” shall mean (or
shall also mean, as the case may be) the reorganized Debtors.

 

 
1.32.  
“December 28 Letter Agreement” means that letter agreement, dated December 28,
2011, by and between PEC, PHC and Patriot Corp.

 

 
1.33.  
“DTA Agreement” means the Coal Terminaling Agreement, dated May 3, 2011, by and
among Peabody Terminals, LLC, James River Coal Terminal, LLC and Patriot Coal
Sales LLC.

 

 
1.34.  
“Duff & Phelps” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.35.  
“Effective Date” has the meaning set forth in Section 14 of this Settlement
Agreement.

 

 
1.36.  
“Elkland Transloading Agreement” means the Second Amended and Restated
Transloading Agreement, dated December 22, 2011, by and among Eastern Associated
Coal, LLC and Elkland Holdings, LLC.

 

 
1.37.  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

 
1.38.  
“Execution Date” has the meaning set forth in the preamble hereof.

 

 
1.39.  
“Federal Black Lung Benefits” means those monthly payments and medical benefits
required to be paid under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945.

 

 
1.40.  
“Final” means, with respect to the Approval Order and the Modification Approval
Order, that such orders (i) shall not have been reversed or vacated, or amended
or

 
 
-8-

--------------------------------------------------------------------------------

 
 
modified without the consent of the Parties, (ii) shall not be subject to a stay
and (iii) shall not be subject to any appeal that, factoring in all applicable
circumstances, including the probability of success, could, in the event it were
to be successful, reasonably be expected to materially and adversely impact
Peabody, the enforceability of the Settlement or any of its material terms, or
the rights and benefits for which Peabody has bargained under the terms of the
Settlement, as determined by Peabody on advice of counsel in its reasonable
discretion.
 

 
1.41.  
“Heritage” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.42.  
“Indemnification Carve-Out Claims” means any liability to the extent
specifically arising out of or relating to:  (a) the promissory notes referenced
in Schedule 1.1(d) of the Separation Agreement, payable to Donald and Betty
Bowles or Bentley Badgett II and Linda Badgett; (b) the Amended and Restated
Lease Agreement by and between U.S. Bank, National Association (“U.S. Bank”) and
Eastern Associated Coal, LLC, dated July 12, 2006 (the “Equipment Lease”) and
the related (i) trust agreement, dated as of July 15, 1986, pursuant to which
Banc of America Leasing & Capital, LLC (“BALC”) maintains one hundred percent of
the beneficial interest in the trust created thereby, which trust is the owner
and lessor of the equipment leased pursuant to the Equipment Lease, (ii)
Facility Agreement 1, Facility Agreement 2 and Sub Subleases between U.S. Bank
and Eastern Associated Coal, LLC (collectively with the Equipment Lease, the
“Lease Agreements”) and (iii) Guarantee of Peabody Energy Corporation, dated as
of July 12, 2006, pursuant to which PEC guaranteed to U.S. Bank and BALC the
full and prompt payment of liabilities in connection with the Lease Agreements;
or (c) Patriot’s termination of the Banked Vacation Benefit Policy; provided
that, for the avoidance of doubt, any claims of Peabody for indemnity relating
to any claims by or on behalf of the 1974 Pension Plan are not included in the
Indemnification Carve-Out Claims.

 

 
1.43.  
“Litigation Trust” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.44.  
“Lowe Action” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.45.  
“Lowe Appeal” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.46.  
“Memorandum of Understanding” has the meaning set forth in the recitals to this
Settlement Agreement.

 

 
1.47.  
“Modification Approval Order” means an order of the Bankruptcy Court granting
the relief requested in the Modification Motion.

 

 
1.48.  
“Modification Motion” has the meaning set forth in the recitals to this
Settlement Agreement.

 
 
-9-

--------------------------------------------------------------------------------

 
 

 
1.49.  
“Morgan Stanley” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.50.  
“NBCWA Liabilities Assumption Agreement” has the meaning set forth in the
recitals to this Settlement Agreement.

 

 
1.51.  
“New Credit Support” has the meaning set forth in Section 4.1(c) of this
Settlement Agreement.

 

 
1.52.  
“Ordinary Course Adjustments” has the meaning set forth in Section 8.1 of this
Settlement Agreement.

 

 
1.53.  
“Parties” has the meaning set forth in the preamble hereof.

 

 
1.54.  
“Patriot” has the meaning set forth in the preamble hereof.

 

 
1.55.  
“Patriot Corp.” has the meaning set forth in the preamble hereof.

 

 
1.56.  
“Patriot Released Parties” means, collectively, Patriot Corp. and its
Affiliates, and each of their current and former professionals, employees,
advisors, officers, directors, and agents.

 

 
1.57.  
“Peabody” has the meaning set forth in the preamble hereof.

 

 
1.58.  
“Peabody Released Parties” means, collectively, PEC and its Affiliates, and each
of their current and former professionals, employees, advisors, officers,
directors, insurers, and agents.  For the avoidance of doubt, Peabody Released
Parties shall not include the Aluminum Company of America or its Affiliates,
current and former professionals, employees, advisors, officers, directors, or
agents, acting in such capacity.

 

 
1.59.  
“Peabody Rule 2004 Subpoena” has the meaning set forth in the recitals to this
Settlement Agreement.

 

 
1.60.  
“PEC” has the meaning set forth in the preamble hereof.

 

 
1.61.  
“Person” means any natural person, entity, estate, trust, union or employee
organization or governmental authority.

 

 
1.62.  
“Petition Date” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.63.  
“PHC” has the meaning set forth in the recitals to this Settlement Agreement.

 

 
1.64.  
“Plan” means a proposed, filed, or confirmed joint plan of reorganization for
the Debtors.

 

 
1.65.  
“Plan Documents” means a Plan, disclosure statement, solicitation procedures
order, confirmation order and related notices.

 
 
-10-

--------------------------------------------------------------------------------

 
 

 
1.66.  
“Plan Effective Date” means the effective date of a Confirmed Plan.

 

 
1.67.  
“Preliminary Injunction Action” means the adversary proceeding commenced in the
Bankruptcy Court on September 3, 2013, by the Debtors against PEC and PHC (Adv.
Proc. No. 13-04204) seeking to enjoin the enforcement of the subpoena duces
tecum propounded on the Debtors by PEC and PHC in connection with the Lowe
Action.

 

 
1.68.  
“Professionals Rule 2004 Subpoenas” has the meaning set forth in the recitals to
this Settlement Agreement.

 

 
1.69.  
“Replacement LCs” has the meaning set forth in Section 4.1(c) of this Settlement
Agreement.

 

 
1.70.  
“Retiree Benefits” means payments to any entity or person for the purpose of
providing or reimbursing payments for retired employees and their spouses and
dependents, for medical, surgical, or hospital care benefits, or benefits in the
event of sickness, accident, disability, or death under any plan, fund, or
program (through the purchase of insurance or otherwise) maintained or
established in whole or in part by the Debtors prior to the Petition Date.

 

 
1.71.  
“Rule 2004 Discovery” means any subpoena, deposition notice, request for
production of documents, interrogatories, request for admission, or other
discovery request pursuant to Bankruptcy Rule 2004 by any party in interest in
the Chapter 11 Cases.

 

 
1.72.  
“Salaried Employee Liabilities Assumption Agreement” means that certain Salaried
Employee Liabilities Assumption Agreement dated October 22, 2007, by and between
PHC, Patriot Corp., Heritage and PEC.

 

 
1.73.  
“Separation Agreement” has the meaning set forth in the recitals to this
Settlement Agreement.

 

 
1.74.  
“Settlement” means the settlement embodied in this Settlement Agreement.

 

 
1.75.  
“Settlement Agreement” has the meaning set forth in the preamble hereof.

 

 
1.76.  
“Settlement Motion” has the meaning set forth in the recitals to this Settlement
Agreement.

 

 
1.77.  
“Spin-Off Agreements” has the meaning set forth in the recitals to this
Settlement Agreement.

 

 
1.78.  
“Spin-Off Entities” means Patriot Corp. and those Affiliates of Patriot Corp.
that were included in the group of corporate entities spun off from Peabody in
2007.

 

 
1.79.  
“Term Sheet” has the meaning set forth in the recitals to this Settlement
Agreement.

 
 
-11-

--------------------------------------------------------------------------------

 
 

 
1.80.  
“UMWA” has the meaning set forth in the preamble hereof.

 

 
1.81.  
“UMWA Employees” means all of the Debtors’ current employees (including
employees on approved leaves of absence or layoff with recall rights) who are
represented for collective bargaining purposes by the UMWA, together with all
such individuals’ spouses and dependents.

 

 
1.82.  
“UMWA Released Parties” means the UMWA and its current and former professionals,
employees, advisors, officers, directors, and agents.

 

 
1.83.  
“UMWA Retirees” means all Persons who were previously employed by any of the
Debtors, who were represented by the UMWA while employed by any of the Debtors,
and who are eligible to receive Retiree Benefits from the Debtors under the Coal
Act or any Collective Bargaining Agreement, together with all such Persons’
spouses, dependents and survivors.

 

 
1.84.  
 “VEBA” has the meaning set forth in the recitals to this Settlement Agreement.

 

 
1.85.  
“VEBA Contributions” has the meaning set forth in Section 3.1 of this Settlement
Agreement.

 

 
1.86.  
“West Virginia Court” has the meaning set forth in the recitals to this
Settlement Agreement.

 
2.  
Cash Contribution

 

 
2.1.  
Peabody shall pay or cause to be paid an aggregate amount of $90 million to the
VEBA and to Patriot (the “Cash Contribution”) on the later of (x) January 2,
2014 or the next Business Day thereafter if not a Business Day or (y) the first
Business Day that is seven Business Days after the Effective Date.

 

 
2.2.  
Within one Business Day of receiving any portion of the Cash Contribution,
Patriot shall contribute such portion of the Cash Contribution to the VEBA.

 

 
2.3.  
The allocation of the Cash Contribution between the VEBA and Patriot will be set
forth in writing and provided to the Parties no later than December 1, 2013, and
the Parties will execute an amendment to this Settlement Agreement reflecting
such allocation.

 
3.  
VEBA Contribution

 

 
3.1.  
Peabody shall pay or cause to be paid a total of $220 million to the VEBA
(the “VEBA Contributions”), payable as follows:

 

 
(a)  
$75 million on January 2, 2015, or the next Business Day thereafter if not a
Business Day;

 
 
-12-

--------------------------------------------------------------------------------

 
 

 
(b)  
$75 million on January 2, 2016, or the next Business Day thereafter if not a
Business Day; and

 

 
(c)  
$70 million on January 2, 2017, or the next Business Day thereafter if not a
Business Day.

 

 
3.2.  
For the avoidance of doubt, the sum of the Cash Contribution and the VEBA
Contributions will be $310 million (in nominal dollars).

 
4.  
Credit Support

 

 
4.1.  
On the Effective Date, Peabody shall:

 

 
(a)  
cause to be issued a letter of credit in the original face amount of $41.525
million to secure the benefits of the UMWA Retirees covered by the Coal Act
Liabilities Assumption Agreement (the “Coal Act LC”);

 

 
(b)  
cause to be replaced (by surety bond or otherwise) the $15 million of cash
collateral posted by Patriot for Federal Black Lung Benefits (the “Black Lung
Credit Support”); and

 

 
(c)  
cause to be issued letters of credit, guarantees or sureties, in Peabody’s
discretion as acceptable to the beneficiaries thereof, in the aggregate original
face amount of up to $84 million (the “Replacement LCs” and, together with the
Black Lung Credit Support, the “New Credit Support”) to replace certain of the
letters of credit currently posted by Patriot in a like aggregate value
(the “Existing LCs”), which Existing LCs are listed on the schedule attached
hereto as Exhibit B as it may be amended by agreement between Patriot and
Peabody.  For the avoidance of doubt, and subject to section 4.3 below,
“Replacement LCs” shall include any subsequently issued letter of credit,
guaranty or surety issued on behalf of Peabody to replace a Replacement LC on
terms mutually agreed by Patriot and Peabody (it being understood that such
replacement shall not have the effect of increasing the face amount of the
Replacement LC so replaced).

 

 
4.2.  
The terms and provisions (including, without limitation, the draw terms) of each
of the Coal Act LC and the New Credit Support shall be satisfactory to Peabody,
in its discretion as acceptable to the beneficiaries thereof.

 

 
4.3.  
In no event shall Peabody be obligated to keep any New Credit Support in place
after the fifth anniversary of the Plan Effective Date and the New Credit
Support will be reduced over time as any New Credit Support rolls off or is
reduced and not replaced.

 
 
-13-

--------------------------------------------------------------------------------

 
 

 
4.4.  
If, during the term of the New Credit Support, Patriot pursues a new loan
facility to refinance its loan facility in effect immediately after the Plan
Effective Date (other than any such new loan facility entered into within 60
days after the Plan Effective Date in an aggregate amount not to exceed the
amount of the facility being refinanced) or any subsequent loan facility,
Patriot will use its reasonable best efforts to obtain a facility that will
permit the New Credit Support to be replaced by letters of credit issued
pursuant to such new loan facility.  In the event that any New Credit Support
shall remain in place on and after the fourth year after the Plan Effective
Date, Patriot Corp. and all of its Affiliates, jointly and severally, shall pay
to Peabody a fee in an amount equal to 100 bps per annum of the aggregate
original face amount of the New Credit Support then outstanding (the “Credit
Support Fee”).  The Credit Support Fee shall be payable monthly in arrears on
the first Business Day of each month, commencing on the first such day closest
to the fourth year anniversary of the Plan Effective Date and continuing on the
first Business Day of each calendar month thereafter until all New Credit
Support shall be replaced or terminated.

 

 
4.5.  
Patriot Corp., all of its Affiliates and any of their successors, jointly and
severally (a) shall perform, honor and comply with all of their respective
underlying obligations that are secured by each New Credit Support; and (b) will
use reasonable best efforts to reduce such obligations and the amounts required
under the New Credit Support.

 

 
4.6.  
In the event that Patriot Corp. or any of its Affiliates or any of their
successors act in any manner contrary to or fail to comply with Section 4.5(a)
above, and such act or failure to comply could reasonably be expected to cause
the beneficiary of a New Credit Support to make a draw thereunder, Patriot
Corp., its respective Affiliates or their successors, as the case may be, shall
provide prompt notice to PEC of such act or failure to comply and will take such
action as may be necessary to allow Peabody an opportunity to cure, and Peabody
may so cure in its sole discretion, any default of the underlying obligations
caused by such act or failure to comply within a reasonable time prior to a draw
on the applicable New Credit Support.

 

 
4.7.  
Patriot Corp. and its Affiliates shall reimburse Peabody for (i) the amount of
any draws or other payments made to beneficiaries under the New Credit
Support,  (ii) all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of outside counsel for Peabody, incurred by or asserted against
Peabody arising out of, in connection with, or as a result of any events
described in clause (i) above or any refusal by the issuing bank to honor a
demand for payment under any such New Credit Support if the documents presented
in connection with such demand do not strictly comply with the terms of such New
Credit Support and (iii) any reasonable out-of-pocket expenses incurred by
Peabody in connection with asserting Peabody’s rights or taking any action under
Section 4.6 of this Settlement Agreement (collectively, clauses (i) – (iii),
“Losses”).

 
 
-14-

--------------------------------------------------------------------------------

 
 

 
4.8.  
In the event that there are any Losses under Section 4.7 of this Settlement
Agreement,  Peabody shall provide Patriot, within three Business Days after such
Loss, written notice thereof specifying (i) the aggregate amount of such Loss,
(ii) the date such Loss took place and (iii) the account information for the
account to which the reimbursement amount for such Loss should be directed (any
such notice, a “Notice of Reimbursement Request”).  Within three Business Days
of receipt of any Notice of Reimbursement Request, Patriot shall either (1)
provide Peabody with written notice disputing any Loss under clauses (ii)-(iii)
of Section 4.7 above (“Notice of Dispute”) or (2) reimburse Peabody in an amount
equal to the amount of the Loss described under clauses (i)-(iii) of Section 4.7
above in such Notice of Reimbursement Request.  All payments to be made by
Patriot hereunder shall be made in U.S. dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein, in the account
specified by Peabody in the relevant Notice of Reimbursement Request.  The
obligation to reimburse Peabody for any Losses will be a joint and several
obligation of Patriot Corp. and its Affiliates.  If the Notice of Dispute cannot
be resolved by agreement within 30 days, Peabody may seek relief from a court
having jurisdiction, pursuant to section 16.8 of this Settlement Agreement.

 
5.  
Continued Provision of Benefits

 

 
5.1.  
Peabody will pay, at the level in effect as of October 4, 2013, all benefits
claims with respect to the Attachment A Retirees incurred by the Attachment A
Retirees through and including December 31, 2013.  Patriot will continue to
administer such benefit claims under the Administrative Services Agreement
notwithstanding the termination of the NBCWA Liabilities Assumption Agreement
pursuant to Section 5.2 of this Settlement Agreement.  Peabody shall have no
obligation to pay for (and Patriot shall have no obligation to administer)
retiree healthcare benefits for the Attachment A Retirees for claims incurred
after December 31, 2013, and, thereafter, the benefits of the Attachment A
Retirees will be included in the VEBA.

 

 
5.2.  
As of the Effective Date, any obligations of Peabody under the NBCWA Liabilities
Assumption Agreement and the Acknowledgement and Assent will be deemed satisfied
in full and such agreements shall be deemed terminated and of no further force
and effect.

 

 
5.3.  
Patriot Corp., all of its Affiliates and any successors thereto shall indemnify
Peabody from and against any and all claims that may be incurred by or asserted
against the Peabody Released Parties by UMWA Retirees relating to the NBCWA
Liabilities Assumption Agreement or the Acknowledgement and Assent, other than
claims for the payment of benefits claims incurred by the Attachment A Retirees
through December 31, 2013, which are to be funded by Peabody pursuant to Section
5.1 of this Settlement Agreement.

 
 
-15-

--------------------------------------------------------------------------------

 
 

 
5.4.  
Peabody shall continue to honor its obligations under the Coal Act Liabilities
Assumption Agreement and the Salaried Employee Liabilities Assumption Agreement
under the terms of such agreements.

 
6.  
Modification of Certain Spin-Off Agreements and Other Agreements

 

 
6.1.  
As of the Effective Date, the term of the DTA Agreement shall be extended
through and including March 31, 2016, and the rate for the services to be
provided under the DTA Agreement shall remain $5.50 per ton, provided, however,
that in exchange for the releases and consideration provided for under this
Settlement Agreement, Patriot shall have the right to offset $3.75 per ton of
the payment to Peabody for such services so that the payment to Peabody is $1.75
per ton from October 1, 2013, through and including March 31, 2016.  A copy of
the form of amendment to the DTA Agreement effectuating these changes is
attached hereto as Exhibit C. The rate offset discussed in this provision may be
implemented by Patriot in advance of the Effective Date, but should the
Settlement Agreement be terminated pursuant to Section 15.1, Patriot will pay
Peabody an amount equal to any offsets taken by Patriot pursuant to this
provision and any such amounts will be entitled to administrative priority under
section 503 of the Bankruptcy Code.

 

 
6.2.  
As of the Effective Date, the assignment provision of the Elkland Transloading
Agreement, shall be modified to (i) eliminate the requirement of Patriot’s
consent for the first actual or constructive assignment (whether by change of
control or otherwise) that may occur after the Effective Date if such assignment
is made to a prudent operator and (ii) amend the requirement of Patriot’s
consent for any actual or constructive assignment (whether by change of control
or otherwise) thereafter to require that such consent not be unreasonably
withheld. A copy of the form of amendment to Elkland Transloading Agreement
effectuating these changes is attached hereto as Exhibit D.

 

 
6.3.  
As of the Effective Date, the December 28 Letter Agreement shall be modified to
reflect (a) the obligation of Peabody, pursuant to Section 4.1(a) of this
Settlement Agreement, to cause the Coal Act LC to be issued and (b) the
termination of the NBCWA Liabilities Assumption Agreement pursuant to Section
5.2 of this Settlement Agreement.  A copy of the form of amendment to the
December 28 Letter Agreement effectuating these changes is attached hereto as
Exhibit E.

 

 
6.4.  
As of the Effective Date, the Administrative Services Agreement shall be
modified to account for the termination of the NBCWA Liabilities Assumption
Agreement pursuant to Section 5.2 of this Settlement Agreement and the reduction
in (a) the services provided by Patriot and (b) the fees and expenses to be paid
by Peabody.  A copy of the form of amendment to the Administrative Services
Agreement effectuating these changes is attached hereto as Exhibit F.

 
 
-16-

--------------------------------------------------------------------------------

 
 
7.  
Cessation of Litigation

 

 
7.1.  
Rule 2004 Discovery.

 

 
7.1.1.  
Pursuant to the Term Sheet, Patriot has suspended the Peabody Rule 2004 Subpoena
propounded upon Peabody and the Professionals Rule 2004 Subpoenas propounded
upon Duff & Phelps and Morgan Stanley.  Upon the Effective Date, Peabody shall
have no further obligation to produce materials responsive to the Peabody Rule
2004 Subpoena and Duff & Phelps and Morgan Stanley shall have no further
obligation to produce materials responsive to the Professionals Rule 2004
Subpoenas, all of which shall be deemed withdrawn.

 
Upon the Effective Date (and with the consent of the Creditors’ Committee, which
shall be obtained by the Debtors), all materials previously produced by Peabody,
Duff & Phelps and Morgan Stanley shall be (i) returned or (ii) destroyed in
accordance with (and within the time provided by) the relevant provisions of the
Protective Orders, in which case counsel to the Debtors and the Creditors’
Committee shall advise Peabody, in writing, that such materials have been
destroyed.
 

 
7.1.2.  
After the Approval Date, unless this Settlement Agreement is terminated pursuant
to Section 15.1 of this Settlement Agreement, none of the Debtors nor the UMWA,
for itself or as the authorized representative of the UMWA Employees and the
UMWA Retirees, will support any efforts by any other party to obtain Rule 2004
Discovery from any Peabody Released Party, including Morgan Stanley and Duff &
Phelps, relating in any way to the Spin-Off.

 

 
7.2.  
Dismissal of the Benefits Litigation.  Pursuant to the Term Sheet, Patriot and
Peabody have suspended the Benefits Litigation.  Within two Business Days of the
Effective Date, all documents to effectuate the dismissal with prejudice of the
Benefits Litigation shall have been filed with the appropriate court or courts.

 

 
7.3.  
Dismissal of the Lowe Appeal and Preliminary Injunction Action.  Within two
Business Days of the Effective Date, all documents to effectuate the dismissal
with prejudice of the Lowe Appeal and the Preliminary Injunction Action shall
have been filed with the appropriate court.  Each Party hereby agrees to bear
its own costs and expenses in connection with the Lowe Action, the Lowe Appeal
and the Preliminary Injunction Action.

 

 
7.4.  
Statutes of Limitation.  The statute of limitations on any of the Debtors’
Causes of Action against the Peabody Released Parties, the UMWA’s Causes of
Action against the Peabody Released Parties, or Peabody’s Causes of Action
against the Patriot Released Parties or against the UMWA Released Parties shall
be tolled from October 4, 2013 until the earlier of (i) March 31, 2014; (ii) the
Effective Date; or (iii) the date that this Settlement Agreement otherwise
terminates and

 
 
-17-

--------------------------------------------------------------------------------

 
 
notice of such termination is provided.  Nothing in this Section 7.4 shall
operate to revive or extend the time for filing any Cause of Action that is time
barred or barred by any applicable statute or period of limitations, statute of
repose, waiver, laches, or other time-based limitation or defense as of October
4, 2013.
 
8.  
Assumption of Agreements.

 

 
8.1.  
Patriot shall amend its proposed Plan to reflect the assumption of the Spin-Off
Agreements, including the NBCWA Liabilities Assumption Agreement but with the
understanding that such agreement shall be terminated in accordance with
Section 5.2 of this Settlement Agreement.  Such assumption shall include,
without limitation, Patriot’s indemnification obligations contained in the
Spin-Off Agreements, provided, however, that Patriot shall not be required to
indemnify Peabody under the assumed Spin-Off Agreements for any liability to the
extent specifically arising out of or relating to the Indemnification Carve-Out
Claims, and Peabody shall not request any indemnification for any such
Indemnification Carve-Out Claims.  From and after the Effective Date, Patriot
Corp. and PEC, their respective Affiliates and any successors thereto shall
perform, honor and comply with all of their respective obligations under the
assumed Spin-Off Agreements, including (i) the timely remittance of any refunds,
rebates or other monies owed to the other and (ii) compliance with the
litigation cooperation obligations under Section 5.02 of the Separation
Agreement.  For the avoidance of doubt, ordinary course adjustments that may be
necessary on account of amounts paid for Retiree Benefits prior to the Effective
Date (“Ordinary Course Adjustments”) are not being waived or released pursuant
to the terms of this Settlement Agreement.

 

 
8.2.  
Patriot shall amend its proposed Plan to reflect the assumption of all other
agreements entered into by and between Patriot and Peabody prior to the Petition
Date and not previously assumed, rejected, terminated or expired, including the
2008 Settlement and Release Agreement, all of which shall be deemed
executory.  From and after the Effective Date, Patriot Corp. and PEC, their
respective Affiliates and any successors thereto shall perform, honor and comply
with all of their respective obligations under these assumed agreements.  A
non-exclusive list of the agreements to be assumed pursuant to Sections 8.1 and
8.2 of this Settlement Agreement is attached hereto as Exhibit G.

 

 
8.3.  
Peabody and Patriot agree that the cure amounts in connection with the
assumption of agreements contemplated in Sections 8.1 and 8.2 hereof are zero,
provided, however that this Section 8.3 is not intended to and shall not limit
any of Peabody’s rights to indemnification from the Debtors pursuant to this
Settlement Agreement, including Sections 5.3, 8.1 and 8.2 hereof.

 
 
-18-

--------------------------------------------------------------------------------

 
 
9.  
Releases

 

 
9.1.  
Releases by Patriot.

 

 
9.1.1.  
Upon the occurrence of the Effective Date, Patriot and each of the Debtors’
estates fully and forever release and shall be deemed to have fully and forever
released the Peabody Released Parties from any and all Causes of Action,
including, but not limited to, (i) the Preliminary Injunction Action, (ii) any
Causes of Action under chapter 5 of the Bankruptcy Code or created pursuant to
sections 301 and 541 of the Bankruptcy Code upon the commencement of the Chapter
11 Cases, (iii) any Causes of Action relating to the Spin-Off and (iv) any
Causes of Action that Patriot Corp., Heritage or their estates may have against
the Peabody Released Parties with respect to the obligations of PEC and PHC
under the NBCWA Liabilities Assumption Agreement, including those asserted in
the Benefits Litigation and the Attachment A Dispute, and such releases shall be
binding on any trustees or successors to the foregoing.  As a result, no Causes
of Action against any Peabody Released Party will be included in any Litigation
Trust established in the Chapter 11 Cases and/or pursuant to any Plan, and the
Debtors have filed a motion to amend the Memorandum of Understanding
accordingly.

 

 
9.1.2.  
The release in Section 9.1.1 of this Settlement Agreement will not (x) waive or
release any action, cause of action, grievance, suit, charge, demand, complaint
or claim of any nature (“Claim”) (1) arising after the Effective Date under any
agreement between Patriot and Peabody (A) entered into after the Petition Date,
(B) previously assumed by the Debtors or (C) assumed by the Debtors pursuant to
the terms of this Settlement Agreement, including without limitation, with
respect to (i) any indemnification or related liability of any Peabody Released
Party, or (ii) any express agreement, covenant or obligation of any Peabody
Released Party contained therein; or (2) arising after the Petition Date but
prior to the Effective Date with respect to Ordinary Course Adjustments or on
account of obligations arising in the ordinary course of business between
Peabody and Patriot under, and relating to the specific subject matter covered
by, agreements between them or (y) impact, impair or in any way limit any
defenses that Patriot may have with respect to any Claims described in Section
9.7.2 of this Settlement Agreement.

 

 
9.1.3.  
Patriot and Peabody hereby agree to cooperate to take any actions reasonably
necessary to give effect to the release and injunction provisions contemplated
by this Settlement Agreement and the Approval Order.

 

 
9.2.  
Releases by the UMWA, the UMWA Employees and the UMWA Retirees.

 

 
9.2.1.  
Upon the occurrence of the Effective Date, the UMWA, on behalf of itself, the
UMWA Employees, by and through the UMWA as their

 
 
-19-

--------------------------------------------------------------------------------

 
 
authorized representative, and the UMWA Retirees, by and through the UMWA as
their authorized representative, fully and forever release and shall be deemed
to have fully and forever released any Causes of Action that they might have
against the Peabody Released Parties, including without limitation any Causes of
Action under the Acknowledgment and Assent or ERISA, including those asserted in
the Lowe Action and Lowe Appeal, or in any way relating to any benefit plan,
Collective Bargaining Agreement or Retiree Benefits.
 

 
9.2.2.  
The UMWA, on behalf of itself and as the authorized representative of the UMWA
Employees and the UMWA Retirees, hereby agrees to support, cooperate and assist
in additional filings or proceedings or other actions necessary to give effect
to the release, covenant not to sue and injunction provisions contemplated by
this Settlement Agreement and the Approval Order.  For the avoidance of doubt,
this provision shall not impose any duty on the part of any individual UMWA
Employee or individual UMWA Retiree to take any action with respect to this
provision.

 

 
9.3.  
UMWA Reserved Causes of Action.  Notwithstanding anything to the contrary
herein, the UMWA, the UMWA Employees, and the UMWA Retirees do not release, and
expressly preserve, any claims or causes of action arising out of or related to
the following:

 

 
(a)  
any direct employment relationship between Peabody Western Coal Company, Big Sky
Coal Company, Seneca Coal Company, LLC, and Big Ridge, Inc. and individuals
belonging to, or represented by, the UMWA; or

 

 
(b)  
the pending dispute between United Mine Workers of America, District 12 and
Peabody Holding Company, LLC and Black Beauty Coal Company (n/k/a Peabody
Midwest Mining, LLC) relating to the Memorandum of Understanding Regarding Job
Opportunities effective January 1, 2007 between the UMWA and Peabody Coal
Company, LLC, n/k/a Heritage Coal Company LLC.

 

 
9.4.  
For the avoidance of doubt, nothing in this Settlement Agreement shall release
or otherwise affect any claims or causes of action of the UMWA or the UMWA
Retirees with respect to the obligation of the Aluminum Company of America to
pay retiree healthcare benefits with respect to UMWA Retirees of the Squaw Creek
Coal Company.

 

 
9.5.  
UMWA Covenant Not to Sue.  Upon the occurrence of the Effective Date, the UMWA,
on behalf of itself, the UMWA Employees, by and through the UMWA as their
authorized representative, and the UMWA Retirees, by and through the UMWA as
their authorized representative, hereby covenant not to sue, or otherwise
support, encourage or participate in, directly or indirectly any lawsuit on
account of, in connection with, or with respect to any Causes of Action

 
 
-20-

--------------------------------------------------------------------------------

 
 
against the Peabody Released Parties released by the UMWA, the UMWA Employees or
the UMWA Retirees, including without limitation any Causes of Action under the
Acknowledgment and Assent or ERISA, including those asserted in the Lowe Action
and Lowe Appeal, or in any way relating to any benefit plan, Collective
Bargaining Agreement or Retiree Benefits.
 

 
9.6.  
Releases by Third Parties.  In consideration of Peabody’s agreement to, among
other things, make the contributions and provide the credit support reflected in
this Settlement Agreement, the Debtors will include the Peabody Released Parties
in any third-party release, exculpation and injunction provisions contained in a
Plan, to the extent permitted by law.  The UMWA shall not object to any such
third-party release, exculpation and injunction provisions.

 

 
9.7.  
Releases by Peabody.

 

 
9.7.1.  
Upon the occurrence of the Effective Date, Peabody fully and forever releases
and shall be deemed to have fully and forever released the Patriot Released
Parties from any and all Causes of Action, including, but not limited to, any
Indemnification Carve-Out Claims and any counterclaims or defenses asserted by
Peabody in the Benefits Litigation, and irrevocably withdraws and shall be
deemed to have withdrawn irrevocably any and all proofs of claim filed against
the Debtors in the Chapter 11 Cases and the Debtors’ claims agent is authorized
to amend the Debtors’ claims register accordingly.

 

 
9.7.2.  
The release and withdrawal in Section 9.7.1 of this Settlement Agreement will
not (x) waive or release any Claim (1) arising after the Effective Date under
any agreement between Peabody and Patriot (A) entered into after the Petition
Date, (B) previously assumed by the Debtors or (C) assumed by the Debtors
pursuant to the terms of this Settlement Agreement, including without
limitation, with respect to (i) any indemnification or related liability of any
Patriot Released Party, or (ii) any express agreement, covenant or obligation of
any Patriot Released Party contained therein; or (2) arising after the Petition
Date but prior to the Effective Date with respect to Ordinary Course Adjustments
or on account of obligations arising in the ordinary course of business between
Peabody and Patriot under, and relating to the specific subject matter covered
by, agreements between them or (y) impact, impair or in any way limit any
defenses that Peabody may have with respect to any Claims described in Section
9.1.2 of this Settlement Agreement.

 

 
9.7.3.  
Upon the occurrence of the Effective Date, Peabody fully and forever releases
and shall be deemed to have fully and forever released any and all Causes of
Action it or its officers or directors may have against the UMWA Released
Parties, including, but not limited to, any Causes of Action relating to the
UMWA corporate campaign, picketing, handbilling,

 
 
-21-

--------------------------------------------------------------------------------

 
 
bannering and other forms of organized activities directed against Peabody, its
officers or directors.
 

 
9.7.4.  
Upon the occurrence of the Effective Date, Peabody fully and forever waives and
releases any and all claims it may have for fees and/or costs incurred in
connection with the Lowe Action, the Lowe Appeal and the Preliminary Injunction
Action.

 

 
9.8.  
Peabody Reserved Causes of Action.  Notwithstanding anything to the contrary
herein, Peabody does not release, and expressly preserves, any claims or causes
of action arising out of or related to the following:

 

 
(a)  
any direct employment relationship between Peabody Western Coal Company, Big Sky
Coal Company, Seneca Coal Company, LLC, and Big Ridge, Inc. and individuals
belonging to, or represented by, the UMWA; or

 

 
(b)  
the pending dispute between United Mine Workers of America, District 12 and
Peabody Holding Company, LLC and Black Beauty Coal Company (n/k/a Peabody
Midwest Mining, LLC) relating to the Memorandum of Understanding Regarding Job
Opportunities effective January 1, 2007 between the UMWA and Peabody Coal
Company, LLC, n/k/a Heritage Coal Company LLC.

 

 
9.9.  
The Parties agree that releases set forth in Section 9 of this Settlement
Agreement constitute material provisions of this Settlement Agreement and are
non-severable from the other provisions of this Settlement Agreement.

 
10.  
Non-Disparagement.  The following provisions shall be effective as of the
Approval Date, provided, however, that such provisions shall terminate if this
Settlement Agreement is terminated:

 

 
10.1.  
Each of Patriot and Peabody hereby agree that other than what is necessary and
appropriate for inclusion in formal court submissions in conjunction with
seeking court approval of this Settlement Agreement, they will not make or cause
or encourage others to make statements, written or oral, (i) concerning the
Settlement or any of the disputed claims resolved by this Settlement except to
say that this Settlement is a (acceptable/good/satisfactory/sound/significant,
or words of similar import) resolution for the Debtors and their bankruptcy
estates of the matters encompassed by the Settlement, or (ii) defaming,
disparaging or criticizing the reputation, practices or conduct of the other
party or its present or former directors, officers, employees or agents in
relation to the Spin-Off, the Chapter 11 Cases or any matter, transaction or
activity related thereto.

 

 
10.2.  
Each of Patriot and Peabody hereby agree that they will not materially encourage
or materially assist any other person or entity, including but not limited to,
the 1974 Pension Plan, the Combined Fund, the 1992 Benefit Plan and the 1993
Benefit Plan, in developing, commencing, maintaining or prosecuting any claims

 
 
-22-

--------------------------------------------------------------------------------

 
 
or causes of action against the other party or such other party’s present or
former directors, officers, employees or agents relating in any way to the
Spin-Off, the Chapter 11 Cases or any matter, transaction or activity related
thereto.
 

 
10.3.  
Each of Patriot and Peabody hereby agree that the foregoing Sections 10.1 and
10.2 shall not apply to circumstances in which either party is compelled to
provide information in response to legal process that it has not solicited, in
the form of regulatory request or demand, deposition, subpoena or similar
process, provided such party shall provide the other party with prompt written
notice of any such event so that the other party shall have the opportunity to
oppose or otherwise contest any such process, at no cost to the party receiving
such process.

 

 
10.4.  
The UMWA and its officers, employees and agents will cease the corporate
campaign, including strikes, picketing, handbilling, bannering and other forms
of organized activities, directed against Peabody and its officers and
directors.  Each of the UMWA and Peabody will not disparage, defame or criticize
the reputation, practices or conduct of the other party and the other party’s
present or former directors, officers, employees or agents in relation to the
Spin-Off, the Chapter 11 Cases or any matter related thereto, including the
allegations asserted in the Lowe Action; notwithstanding the foregoing, the UMWA
and its officers and Peabody and its officers, as applicable, may make
representations that are necessary and appropriate for inclusion in any formal
court submissions in conjunction with seeking court approval of the Settlement,
or to terminate other litigation, or to engage in reporting of this Settlement
to its membership or to governmental bodies in pursuit of further remedies for
affected retirees so long as such representations are limited to the terms of
this Settlement and otherwise comport with the requirements of this
non-disparagement provision.

 

 
10.5. 
Each of the UMWA and its officers and Peabody and its officers agree that they
will not make or cause or encourage others to make statements, written or oral,
concerning this Settlement or any of the disputed claims resolved by the
Settlement except to accurately state the VEBA contribution schedule provided
herein and number of dollars to be contributed to the VEBA in accordance with
such schedule and to state that the settlement proceeds will be utilized for the
sole purpose of delivering healthcare to the VEBA participants and to state that
this Settlement is a (acceptable/good/satisfactory/sound/significant, or words
of similar import) resolution of the matters encompassed by the
Settlement.  Each of the UMWA and its officers and Peabody and its officers
further agree that they will not encourage or assist any other person or entity,
including but not limited to the 1974 Pension Plan, the Combined Fund, the 1992
Benefit Plan and the 1993 Benefit Plan, in developing, commencing, maintaining
or prosecuting any claims or causes of action against the other party or such
other party’s present or former directors, officers, employees or agents
relating in any way to the Spin-Off, the Chapter 11 Cases or any matter,
transaction or activity related thereto, including any Causes of Action released
pursuant to this Settlement Agreement; provided, however, that the UMWA may
assist UMWA Retirees in obtaining any benefits payable by Peabody under the Coal
Act.

 
 
-23-

--------------------------------------------------------------------------------

 
 

 
10.6.  
The foregoing Section 10.5 does not apply to circumstances in which the UMWA or
Peabody is required or compelled to provide information in response to legal
process that it has not solicited, law or regulation, whether in the form of
regulatory requirement, request or demand, deposition, subpoena or similar
process, provided the UMWA or Peabody, as applicable, shall provide the other
party with prompt written notice of any such event so that such party shall have
the opportunity to oppose or otherwise contest any such process, except where
such disclosure relates to Peabody securities.

 

 
10.7.  
The Parties understand that the UMWA expects to support current or future
legislative or rule-making activity to address matters involving pension and
healthcare funding and benefit issues that may include matters resulting from
the Patriot bankruptcy.  UMWA advocacy and other statements in such efforts may
refer to the Patriot bankruptcy and the impact upon the funding of benefits and
the benefits paid to beneficiaries, and may refer to the Patriot bankruptcy, and
matters relating to the reduction of health care liabilities in connection
therewith, but shall otherwise comport with the requirements of this Section
10.  Peabody and the UMWA agree to (i) discuss areas of potential cooperation on
legislation regarding healthcare benefits for Patriot retirees and (ii) support
legislation on which they mutually agree.

 

 
10.8.  
Each Party agrees that the non-disparagement provisions of this Section 10 are
essential provisions of the Settlement, the breach of which would cause
irreparable harm to the non-breaching Party or Parties.

 
11.  
Plan of Reorganization and Other Pleadings

 

 
11.1.  
Peabody shall not object to the confirmation of any Plan, provided that such
Plan is consistent with, and does not breach or alter the terms of, this
Settlement Agreement or the Approval Order, and that such Plan contains as a
condition to its effectiveness the entry of the Approval Order.

 

 
11.2.  
Peabody and the UMWA shall have a reasonable opportunity to review the
provisions of any Plan Documents that relate to Peabody (including any
provisions relating to the Settlement Agreement) or the UMWA, respectively.

 
12.  
Notice of Settlement.  Commencing on October 17, 2013, the Debtors mailed notice
of this Settlement Agreement, in the form attached to the Settlement Motion as
Exhibit B, to the UMWA Employees and the Debtors’ UMWA-represented retirees,
including the Attachment A Retirees, and any surviving spouse of such retirees.

 
13.  
Representations.

 

 
13.1. 
Each of PEC and Patriot Corp. represent to all other Parties that:  (i) they are
duly organized, validly existing and in good standing under the laws of their
jurisdictions of formation; (ii) they are authorized to execute and deliver this
Settlement Agreement and perform their obligations hereunder (in the case of the
Debtors, subject to Bankruptcy Court approval); (iii) they possess the power and

 
 
-24-

--------------------------------------------------------------------------------

 
 
authority necessary to (A) bind each of their Affiliates to the terms of this
Settlement Agreement and (B) enter into this Settlement Agreement on behalf of
each of their Affiliates (in the case of the Debtors, subject to Bankruptcy
Court approval); and (iv) all claims waived or released pursuant to this
Settlement Agreement by that Party have not been assigned or otherwise
transferred.
 

 
13.2.  
The UMWA represents to all other Parties that:  (i) it is authorized to execute
and deliver this Settlement Agreement and perform its obligations hereunder, on
behalf of itself and as the authorized representative of the UMWA Employees and
the UMWA Retirees; and (ii) all claims waived or released pursuant to this
Settlement Agreement by the UMWA, the UMWA Employees and the UMWA Retirees have
not been assigned or otherwise transferred.

 

 
13.3.  
Subject to Section 14 hereof and, with respect to the Debtors, Bankruptcy Court
approval, each of the Parties represent to one another that this Settlement
Agreement, when executed and delivered in accordance with the terms hereof,
shall constitute a valid and binding obligation of Peabody, Patriot, the UMWA,
the UMWA Employees and the UMWA Retirees, enforceable in accordance with its
terms.

 
14.  
Effective Date.  The Effective Date shall occur on the first Business Day on
which each of the following conditions shall have been satisfied in accordance
with this Settlement Agreement:

 

 
(a)  
Neither Patriot, Peabody, nor the UMWA, solely in this event as represented by
its national officers and directors of departments, shall have materially
breached any of its obligations under Sections 7 and 10 of this Settlement
Agreement that became binding and enforceable as of the Execution Date or the
Approval Date, as applicable; provided, however, that the condition set forth in
this Section 14(a) shall be deemed fulfilled despite a material breach of the
aforementioned obligations if the breaching party(ies) has cured such breach to
the reasonable satisfaction of the non-breaching party(ies);

 

 
(b)  
The Creditors’ Committee shall have provided written confirmation to Peabody
(A) of its agreement to (1) suspend, and ultimately terminate in accordance with
Section 7.1 of this Settlement Agreement, the Rule 2004 Discovery and
(2) support the approval of the Settlement; and (B) that it will not object to
the incorporation into a Plan of any provisions of this Settlement Agreement,
including the releases and injunctions contemplated herein and in the Approval
Order;

 

 
(c)  
The Approval Order has been entered by the Bankruptcy Court;

 

 
(d)  
The Approval Order has become Final;

 

 
(e)  
The Modification Approval Order has been entered by the Bankruptcy Court and has
become Final;

 
 
-25-

--------------------------------------------------------------------------------

 
 

 
(f)  
Any provision in the Plan Documents that relates to Peabody, the Term Sheet or
this Settlement Agreement shall be in form and substance reasonably acceptable
to Peabody and shall not have been changed in a manner adverse to Peabody
without Peabody’s consent;

 

 
(g)  
The Plan Effective Date of a Confirmed Plan consistent in form and substance
with this Settlement Agreement shall have occurred; and

 

 
(h)  
Patriot shall have (x) $175 million cash (which shall include the $15 million
cash collateral posted by Patriot in respect of Federal Black Lung Benefits,
without regard to whether such cash collateral has been released by the
Department of Labor) and (y) a $125 million revolving credit facility, undrawn
as of the closing of such facility, with at least $75 million of availability at
closing and will provide written confirmation of same to Peabody.

 
15.  
Termination.

 

 
15.1.  
Notwithstanding any other provision of this Settlement Agreement, this
Settlement Agreement may be terminated by any Party by written notice to the
other Parties, pursuant to Section 16.23 of this Settlement Agreement
if:  (a) the Bankruptcy Court denies the relief requested in the Settlement
Motion and there is no reasonable prospect that the Bankruptcy Court will grant
the relief requested in a renewed Settlement Motion; (b) the Approval Order is
vacated or reversed prior to the Effective Date; or (c) the conditions set forth
in Section 14 of this Settlement Agreement have not been satisfied in accordance
with this Settlement Agreement by March 31, 2014, or are incapable of being
satisfied.

 

 
15.2.  
If this Settlement Agreement terminates pursuant to Section 15.1, then, with the
exception of Section 7.4, this Settlement Agreement shall be void ab initio and
the Parties shall revert to their respective positions on the date immediately
prior to the Execution Date, and in such event the Parties shall not rely on
this Settlement Agreement, any of the negotiations that resulted in this
Settlement Agreement, or any objections filed with respect to this Settlement
Agreement, in any further proceedings in connection with the matters that are
being settled in connection with this Settlement Agreement.

 
16.  
Miscellaneous.

 

 
16.1.  
With respect to any press releases regarding the Settlement issued prior to or
immediately following the Effective Date, the Parties shall coordinate and have
an opportunity to review each other’s press releases (if any), and any such
press releases shall be released on a coordinated basis; provided, however, that
this provision shall not apply to any disclosures that any Party may be
obligated to make under applicable securities laws.

 

 
16.2.  
No payment or other obligation of Peabody set forth in this Settlement Agreement
shall be delayed, reduced, offset, recouped or withheld based on any claim,

 
 
-26-

--------------------------------------------------------------------------------

 
 
allegation or contract between the Debtors and Peabody, other than claims or
allegations that arise under the terms of this Settlement Agreement; provided,
however, that this Section 16.2 shall not limit any rights that Peabody or the
Debtors may have to delay, reduce, offset, recoup or withhold payments or
obligations owing to the other under any agreements assumed pursuant to this
Settlement Agreement.
 

 
16.3.  
Peabody, Patriot and the UMWA agree that in performing their obligations
hereunder, each shall be considered an independent party, and not the agent,
servant or employee of the other.

 

 
16.4.  
Nothing contained in this Settlement Agreement shall be construed to constitute
or create a joint venture, trust, mining partnership, commercial partnership,
fiduciary relationship or other relationship between Peabody, Patriot or the
UMWA whereby any would be liable for the acts and deeds of the other.

 

 
16.5.  
Nothing contained in this Settlement Agreement, including Peabody’s payment
obligations under Sections 2 and 3 or credit support obligations under Section 4
hereof, shall create any third party beneficiary rights in any other Person, it
being understood that the UMWA, the UMWA Employees, and the UMWA Retirees as
Parties to this Settlement Agreement shall not be considered third party
beneficiaries for the purposes of this provision.

 

 
16.6.  
Peabody’s entry into this Settlement Agreement shall not make Peabody a party to
any collective bargaining agreement with the UMWA, the UMWA Employees or the
UMWA Retirees or create any collective bargaining relationship between Peabody
and the UMWA, the UMWA Employees or the UMWA Retirees for any purpose under the
National Labor Relations Act, the Labor Management Relations Act or any other
labor and employment laws.

 

 
16.7.  
This Settlement Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York, excluding and without regard to the
conflict of laws rules thereof.

 

 
16.8.  
For so long as the Chapter 11 Cases remain open, the Bankruptcy Court shall
retain exclusive jurisdiction to resolve any dispute arising out of or relating
to this Settlement Agreement.  The Parties hereby consent to the Bankruptcy
Court’s entry of a final order with respect to any such dispute.  After the
close of the Chapter 11 Cases, if the Bankruptcy Court declines to exercise
jurisdiction, the United States District Court for the Eastern District of
Missouri (or, in the event such court declines to exercise jurisdiction, the
courts of the State of Missouri sitting in the city of St. Louis) shall have
exclusive jurisdiction of all matters arising out of and related to disputes
arising in connection with the interpretation, implementation or enforcement of
this Settlement Agreement, and each of the Parties irrevocably (a) submits and
consents in advance to the exclusive jurisdiction of that court for the purposes
described in this sentence; and (b)

 
 
-27-

--------------------------------------------------------------------------------

 
 
waives any objection that such Party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens.
 

 
16.9.  
Each party shall be responsible for its own fees and expenses in connection with
the Settlement described in this Settlement Agreement.

 

 
16.10.  
Upon the Approval Date, this Settlement Agreement constitutes the entire
agreement among the Parties on the subjects addressed herein.  Upon the Approval
Date, this Settlement Agreement supersedes in its entirety the Term Sheet and
any previous or subsequent written or oral descriptions of the settlement.  No
supplement, modification, amendment, waiver or termination of this Settlement
Agreement shall be binding unless executed in writing by each of the Parties (or
their successors and assigns) to be bound thereby, or by their authorized
counsel.

 

 
16.11.  
This Settlement Agreement is executed without reliance on any representations by
any person or entity concerning the nature, cause or extent of injuries, or
legal liability therefor, or any other representations of any type or nature
except as set forth herein.  No contrary or supplementary oral agreement shall
be admissible in a court to contradict, alter, supplement, or otherwise change
the meaning of this Settlement Agreement.  This Settlement Agreement has been
negotiated by the Parties adequately represented by counsel, none of whom shall
be deemed the “drafter” of the agreement, and no provision of this Settlement
Agreement shall be applied or interpreted by reference to any rule construing
provisions against the drafter.

 

 
16.12.  
This Settlement Agreement, the fact of its existence, any documents related
hereto, and the Approval Order shall in no event be deemed a presumption,
concession, or admission by any Party of (a) any fault, liability or wrongdoing
as to any facts, claims or contentions that have been or might be alleged or
asserted in connection with the various disputes that are the subject of this
Settlement Agreement and the released Causes of Action or (b) any infirmity in
the claims or defenses that any Party could have asserted in any other action or
proceeding, whether civil, criminal or administrative, provided, however that
this provision shall not apply with respect to the enforcement of this
Settlement Agreement or the Approval Order.

 

 
16.13.  
The provisions of this Settlement Agreement shall be breached and a cause of
action accrued thereon immediately on any Party’s commencement of any action
contrary to this Settlement Agreement, and in the event of any such action this
Settlement Agreement may be asserted both as a defense and as a counterclaim or
crossclaim.

 

 
16.14.  
In the event of any conflict between this Settlement Agreement and the terms of
the Confirmed Plan, the terms of this Settlement Agreement shall govern.

 
 
-28-

--------------------------------------------------------------------------------

 
 

 
16.15.  
Facsimile or other electronic copies of signatures on this Settlement Agreement
are acceptable, and a facsimile or other electronic copy of a signature on this
Settlement Agreement is deemed an original.

 

 
16.16.  
This Settlement Agreement may be executed in counterparts, each of which is
deemed an original, but when taken together constitute one and the same
document.

 

 
16.17.  
This Settlement Agreement shall be binding on the Parties, their successors,
assigns, transferees, and any other Persons who have asserted or seek to assert
claims on behalf of or against the Debtors’ estates.

 

 
16.18.  
The Parties acknowledge and agree that a breach of the provisions of this
Settlement Agreement by any Party would cause irreparable damage to the other
Parties and that such other Parties would not have an adequate remedy at law for
such damage.  Therefore, the obligations of the Parties set forth in this
Settlement Agreement shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith.  Such remedies shall,
however, be cumulative and not exclusive and shall be in addition to any other
remedies that the Parties may have under this Settlement Agreement or otherwise.
Notwithstanding the foregoing, nothing herein shall impair the Debtors’ ability
to act in accordance with their fiduciary duties to maximize the value of their
estates.

 

 
16.19.  
No failure or delay by any party in exercising any right or remedy provided by
law under or pursuant to this Settlement Agreement shall impair such right or
remedy or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time, and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise of it or the exercise of any
other right or remedy.

 

 
16.20.  
As used in this Settlement Agreement, any reference to any federal, state,
local, or foreign law, including any applicable law, will be deemed also to
refer to such law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The words “include,”
“includes” and “including” will be deemed to mean “including without limitation”
and “including, but not limited to.”  Pronouns in masculine, feminine, or
neutral genders will be construed to include any other gender, and words in the
singular form will be construed to include the plural and vice versa, unless the
context otherwise requires.  The words “this Settlement Agreement,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Settlement Agreement as a whole and not to any particular subdivision unless
expressly so limited.

 

 
16.21.  
The provisions of this Settlement Agreement are integrated, essential and
non-severable from one another.

 
 
-29-

--------------------------------------------------------------------------------

 
 
 

 
16.22.  
Each Party shall, at its own expense and upon the reasonable request of another
Party, duly execute and deliver, or cause to be duly executed and delivered, to
such Party such further instruments and do and cause to be done such further
acts as may reasonably be necessary or proper to carry out the provisions of
this Settlement Agreement, including the use of reasonable best efforts to
obtain the Approval Order.
       
16.23.  
Any notice required or desired to be served, given or delivered under this
Settlement Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered if provided by (i) electronic mail and (ii)
overnight or international air courier to the addresses set forth below, or to
such other address as each Party may designate to the other Party named below by
notice given in accordance with this Section 16.23.

 

 
(a)
If to Patriot:  General Counsel
Patriot Coal Corporation
12312 Olive Boulevard
St. Louis, Missouri 63141
Telephone:  (314) 275-3680
            with a copy to: 
Marshall S. Huebner, Esq.
Elliot Moskowitz, Esq.
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Telephone:  (212) 450-4000
         
(b)
If to Peabody:  Chief Legal Officer
Peabody Energy Corporation
701 Market Plaza
St. Louis, Missouri  63101
Telephone:  (314) 342-3400
            with a copy to:
Carl E. Black, Esq.

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone:  (216) 586-3939

 
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 

 
(c)
If to the UMWA:  General Counsel
International Union, United Mine Workers of America
18354 Quantico Gateway Drive, Suite 200
Triangle, Virginia  22172
           
with a copy to: 
Frederick Perillo, Esq.
The Previant Law Firm, s.c.
1555 N. River Center Drive, Suite 202
Milwaukee, Wisconsin  53212
Telephone:  (414) 271-4500
       

 
 
 
[Remainder of Page Intentionally Blank; Signature Page Follows]
 
 
 
-31-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Settlement Agreement to
be executed and delivered as of the last date set forth below.
 
 
Patriot Coal Corporation, on behalf of itself
and its Affiliates
          By:
/s/ Joseph W. Bean
  Name:
Joseph W. Bean
  Title:
Senior Vice President - Law & Administration
  Date: October 24, 2013  

 
 
Peabody Energy Corporation, on behalf of itself
and its Affiliates
          By:
/s/ Alexander C. Schoch
  Name:
Alexander C. Schoch
  Title:
Executive Vice President, Chief Legal Officer & Secretary
  Date: October 25, 2013  

 
 
United Mine Workers of America, on behalf of itself
          By:
/s/ Arthur Traynor
  Name:
Arthur Traynor
  Title:
Attorney
  Date: 10/25/13  

 
 
The UMWA Employees, by and through the United Mine Workers of America
as their authorized representative
        By:
/s/ Arthur Traynor
  Name:
Arthur Traynor
  Title:
Attorney
  Date: 10/25/13  

 
 
The UMWA Retirees, by and through the United Mine Workers of America
as their authorized representative to the full extent permitted
by section 1114 of the Bankruptcy Code
        By:
/s/ Arthur Traynor
  Name:
Arthur Traynor
  Title:
Attorney
  Date: 10/25/13  

 
 
 
-32-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Approval Order
 
 
 

--------------------------------------------------------------------------------

 
 
­­­­­­UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
 
 
In re:
 
 
PATRIOT COAL CORPORATION, et al.,
 
 
Debtors.1
 
 
Chapter 11
Case No. 12-51502-659
(Jointly Administered)
 
 



ORDER AUTHORIZING AND APPROVING PURSUANT TO 11 U.S.C. §§ 105(a),
363(b), 1113, AND 1114(e) AND FED. R. BANKR. P. 9019(a)
THE SETTLEMENT WITH PEABODY ENERGY CORPORATION, AND THE
UMWA, ON BEHALF OF ITSELF AND IN ITS CAPACITY AS AUTHORIZED
REPRESENTATIVE OF THE UMWA EMPLOYEES AND UMWA RETIREES


Upon the motion (the “Motion”)2 of Patriot Coal Corporation and its subsidiaries
that are debtors and debtors in possession in these proceedings (collectively,
the “Debtors”), for entry of an order pursuant to sections 105(a), 363(b), 1113
and 1114(e) of the Bankruptcy Code and Bankruptcy Rule 9019(a) approving a
settlement among (i) Patriot; (ii) Peabody; (iii) the UMWA, on behalf of itself;
(iv) the UMWA Employees, by and through the UMWA as their authorized
representative; and (v) the UMWA Retirees, by and through the UMWA as their
authorized representative to the full extent permitted under section 1114 of the
Bankruptcy Code (together, the “Parties”), substantially in the form attached
hereto as Exhibit A (the “Peabody Settlement”); and the Court having
jurisdiction to consider the Motion and the relief requested therein
 
 

--------------------------------------------------------------------------------

1 The Debtors are the entities listed on Schedule 1 attached to the Motion (as
defined herein).  The employer tax identification numbers and addresses for each
of the Debtors are set forth in the Debtors’ chapter 11 petitions.
 
2 Unless otherwise defined herein, each capitalized term shall have the meaning
ascribed to such term in the Peabody Settlement (as defined herein).
 
 
 

--------------------------------------------------------------------------------

 
 
pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the requested
relief being a core proceeding that the Bankruptcy Court can determine pursuant
to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409; due and proper notice of the Motion having been
provided in accordance with the Order Establishing Certain Notice, Case
Management and Administrative Procedures entered on March 22, 2013 [ECF No.
3361], and a supplemental notice of the relief requested in the Motion
substantially in the form attached to the Motion as Exhibit B having been sent
by U.S. first class mail to the UMWA Employees and the Debtors’ UMWA-represented
retirees, including all Attachment A Retirees, and any surviving spouse of such
retirees, and it appearing that no other or further notice need be provided; the
Court having reviewed the Motion; [and the Court having held a hearing with
appearances of parties in interest noted in the transcript thereof (the
“Hearing”)]; the relief requested in the Motion, including the releases and
injunctions described therein, (i) being in the best interests of the Debtors
and their respective estates and creditors, (ii) being essential to the
implementation of the Debtors’ plan of reorganization and emergence from chapter
11 and (iii) allowing the Debtors to satisfy their obligations to the UMWA, the
UMWA Employees and the UMWA Retirees pursuant to the UMWA Settlement; and the
UMWA having the authority to enter into the Peabody Settlement on behalf of the
UMWA Employees and UMWA Retirees as their authorized representative; and the
Debtors having articulated good, sufficient and sound business justifications
and compelling circumstances for the Peabody Settlement; the settlement and
compromise reflected by the Peabody Settlement being the result of good faith,
arm’s-length negotiations in which the Parties were represented by sophisticated
legal and financial
 
 
2

--------------------------------------------------------------------------------

 
 
advisors, and being fair, reasonable and equitable to all of the parties in
interest; the Court having determined that the legal and factual bases set forth
in the Motion [and at the Hearing] establish just cause for the relief granted
herein; and upon all of the proceedings had before the Court and after due
deliberation and sufficient cause appearing therefor, it is hereby3
 
ORDERED that the relief requested in the Motion is hereby granted in full as set
forth herein; and it is further
 
ORDERED that any objection to the Motion and the Peabody Settlement is hereby
overruled with prejudice; and it is further
 
ORDERED that pursuant to sections 105(a), 363(b), 1113 and 1114(e) of the
Bankruptcy Code and Bankruptcy Rule 9019, the Peabody Settlement, substantially
in the form attached hereto as Exhibit A, is approved in its entirety and all of
its terms are incorporated herein by reference; and it is further
 
ORDERED that the failure to specifically include any particular provision of the
Peabody Settlement in this Order shall not diminish or impair the effectiveness
of such provision, it being the intent of the Court that the Peabody Settlement
be authorized and approved in its entirety; and it is further
 
ORDERED that the Peabody Settlement and this Order shall be binding upon
Patriot, Peabody, the UMWA, the UMWA Employees, and the UMWA Retirees,
individually and collectively, and each of the respective successors and assigns
of the foregoing (including, with respect to the Debtors, any chapter 7 or
chapter 11 trustee
 
 

--------------------------------------------------------------------------------

3 Findings of fact that may be conclusions of law shall be treated as
conclusions of law herein and vice versa.
 
 
3

--------------------------------------------------------------------------------

 
 
hereinafter appointed or elected for any of the Debtors’ estates, an examiner
appointed pursuant to section 1104 of the Bankruptcy Code or any other fiduciary
appointed as a legal representative of the Debtors or with respect to the
property of the Debtors’ estates) and shall inure to the benefit of the Parties
and their respective successors and assigns; and it is further
 
ORDERED that none of the Debtors, the UMWA, the UMWA Employees, the UMWA
Retirees or Peabody shall take any action that is inconsistent with the Peabody
Settlement; and it is further
 
ORDERED that the Debtors are authorized to execute, deliver, implement, and
fully perform any and all obligations, instruments, documents, and papers and to
take any and all actions reasonably necessary or appropriate to consummate,
complete, execute, and implement the Peabody Settlement and the relief granted
in this Order, in accordance with the terms and conditions thereof; and it is
further
 
ORDERED that, upon the occurrence of the effective date of the Peabody
Settlement (the “Effective Date”), any obligations of Peabody under the NBCWA
Liabilities Assumption Agreement and the Acknowledgment and Assent will be
deemed satisfied in full and such agreements shall be terminated and of no
further force and effect; and it is further
 
ORDERED that, upon the occurrence of the Effective Date, Patriot, the Debtors,
each of their respective estates, and the Reorganized Debtors4 fully and forever
release
 

--------------------------------------------------------------------------------

4 “Reorganized Debtors” means, collectively, each of the Debtors, and any
successor thereto, whether by merger, consolidation or otherwise, on and after
the Plan Effective Date.
 
 
4

--------------------------------------------------------------------------------

 
 
and shall be deemed to have fully and forever released the Peabody Released
Parties from any and all Causes of Action5; and it is further
 
ORDERED that, the releases in the immediately preceding paragraph will not
(x) waive or release any action, cause of action, grievance, suit, charge,
demand, complaint or claim of any nature (“Claim”) (1) arising after the
Effective Date under any agreement between Patriot and Peabody (A) entered into
after the Petition Date, (B) previously assumed by the Debtors or (C) assumed by
the Debtors pursuant to the terms of the Peabody Settlement, including without
limitation, with respect to (i) any indemnification or related liability of any
Peabody Released Party, or (ii) any express agreement, covenant or obligation of
any Peabody Released Party contained therein; or (2) arising after the Petition
Date but prior to the Effective Date with respect to Ordinary Course Adjustments
or on account of obligations arising in the ordinary course of business between
Peabody and Patriot under, and relating to the specific subject matter covered
by, agreements between them; or (y) impact, impair or in any way limit any
defenses that Patriot may have with respect to any Claims described in Section
9.7.2 of the Peabody Settlement; and it is further
 

--------------------------------------------------------------------------------

5 “Causes of Action” means, without limitation, any and all, actions,
proceedings, causes of action, controversies, liabilities, obligations, rights,
rights of set-off, recoupment rights, suits, damages, judgments, accounts,
defenses, offsets, powers, privileges, licenses, franchises, claims (as defined
in section 101(5) of the Bankruptcy Code and including alter-ego claims and
claims under chapter 5 of the Bankruptcy Code as well as any claims or rights
created pursuant to sections 301 and 541 of the Bankruptcy Code upon the
commencement of the above-captioned chapter 11 cases), counterclaims,
cross-claims, affirmative defenses and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to
judgment or otherwise, liquidated or unliquidated, fixed or contingent, matured
or unmatured, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity or otherwise in any court, tribunal, forum or proceeding, under any
local, state, federal, foreign, statutory, regulatory or other law or rule,
based in whole or in part upon any act or omission or other event occurring
prior to July 9, 2012 or during the course of the Chapter 11 Cases, including
through the Effective Date, in all cases other than those arising in connection
with the enforcement of the Peabody Settlement or as otherwise set forth in the
Peabody Settlement, which are not released and are expressly preserved.
 
 
5

--------------------------------------------------------------------------------

 
 
ORDERED that, upon the occurrence of the Effective Date, the UMWA, on behalf of
itself, the UMWA Employees, by and through the UMWA as their authorized
representative, and the UMWA Retirees, by and through the UMWA as their
authorized representative, fully and forever release and shall be deemed to have
fully and forever released any Causes of Action that they might have against the
Peabody Released Parties (the “UMWA Released Causes of Action”), provided,
however, that the UMWA, the UMWA Employees and the UMWA Retirees do not release,
and expressly preserve, any claims or causes of action arising out of or related
to (a) any direct employment relationship between Peabody Western Coal Company,
Big Sky Coal Company, Seneca Coal Company, LLC, and Big Ridge, Inc. and
individuals belonging to, or represented by, the UMWA; or (b) the pending
dispute between United Mine Workers of America, District 12 and Peabody Holding
Company, LLC and Black Beauty Coal Company (n/k/a Peabody Midwest Mining, LLC)
relating to the Memorandum of Understanding Regarding Job Opportunities
effective January 1, 2007 between the UMWA and Peabody Coal Company, LLC, n/k/a
Heritage Coal Company LLC (collectively, the “UMWA Reserved Causes of Action”);
and it is further
 
ORDERED that, for the avoidance of doubt, nothing in the Peabody Settlement or
this Order shall release or otherwise affect any claims or causes of action of
the UMWA or the UMWA Retirees with respect to the obligation of the Aluminum
Company of America to pay retiree healthcare benefits with respect to UMWA
Retirees of the Squaw Creek Coal Company; and it is further
 
ORDERED that, upon the occurrence of the Effective Date, Peabody (i) fully and
forever releases and shall be deemed to have fully and forever released the
Patriot
 
 
6

--------------------------------------------------------------------------------

 
 
Released Parties from any and all Causes of Action, and (ii) irrevocably
withdraws and shall be deemed to have withdrawn irrevocably any and all proofs
of claim filed against the Debtors in the Chapter 11 Cases, and, upon the
Effective Date, the Debtors’ claims agent and the Clerk of the Court are
authorized and directed to amend the Debtors’ claims register accordingly; and
it is further
 
ORDERED that, the release and withdrawal in the immediately preceding paragraph
will not (x) waive or release any Claim (1) arising after the Effective Date
under any agreement between Peabody and Patriot (A) entered into after the
Petition Date, (B) previously assumed by the Debtors or (C) assumed by the
Debtors pursuant to the terms of the Peabody Settlement, including without
limitation, with respect to (i) any indemnification or related liability of any
Patriot Released Party, or (ii) any express agreement, covenant or obligation of
any Patriot Released Party contained therein; or (2) arising after the Petition
Date but prior to the Effective Date with respect to Ordinary Course Adjustments
or on account of obligations arising in the ordinary course of business between
Peabody and Patriot under, and relating to the specific subject matter covered
by, agreements between them; or (y) impact, impair or in any way limit any
defenses that Peabody may have with respect to any Claims described in Section
9.1.2 of the Peabody Settlement; and it is further
 
ORDERED that, upon the occurrence of the Effective Date, Peabody fully and
forever releases and shall be deemed to have fully and forever released any and
all Causes of Action it or its officers or directors may have against the UMWA
Released Parties, including, but not limited to, any Causes of Action relating
to the UMWA corporate campaign, picketing, handbilling, bannering and other
forms of organized
 
 
7

--------------------------------------------------------------------------------

 
 
activities directed against Peabody, its officers or directors, provided,
however, that Peabody does not release, and expressly preserves, any claims or
Causes of Action arising out of or related to (a) any direct employment
relationship between Peabody Western Coal Company, Big Sky Coal Company, Seneca
Coal Company, LLC, and Big Ridge, Inc. and individuals belonging to, or
represented by, the UMWA; or (b) the pending dispute between United Mine Workers
of America, District 12 and Peabody Holding Company, LLC and Black Beauty Coal
Company (n/k/a Peabody Midwest Mining, LLC) relating to the Memorandum of
Understanding Regarding Job Opportunities effective January 1, 2007 between the
UMWA and Peabody Coal Company, LLC, n/k/a Heritage Coal Company LLC; and it is
further
 
ORDERED that, upon the occurrence of the Effective Date, all persons and
entities who have held, hold or may hold claims, interests or Causes of Action
against the Debtors are hereby permanently barred, enjoined, and restrained from
pursuing, commencing or continuing in this Court, in any federal or state court,
or in any other court, tribunal, arbitration proceeding, administrative agency,
or other forum in the United States or elsewhere, in any manner, any action or
other proceeding against the Peabody Released Parties on account of any Causes
of Action of the Debtors that are released by the Debtors pursuant to this Order
and the Peabody Settlement; and it is further
 
ORDERED that, upon the occurrence of the Effective Date, in recognition of the
good and valuable consideration that Peabody is obligated to provide for the
benefit of the UMWA Employees and UMWA Retirees, and the fact that such
consideration is essential to the Debtors’ reorganization, the UMWA, the UMWA
Employees, and the
 
 
8

--------------------------------------------------------------------------------

 
 
UMWA Retirees are each hereby permanently barred, enjoined, and restrained from
pursuing, commencing or continuing in this Court, in any federal or state court,
or in any other court, tribunal, arbitration proceeding, administrative agency,
or other forum in the United States or elsewhere, in any manner, any action or
other proceeding on account of any UMWA Released Causes of Action against the
Peabody Released Parties, including without limitation any Causes of Action
under the Acknowledgment and Assent or ERISA or in any way relating to any
benefit plan, Collective Bargaining Agreement or Retiree Benefits, provided,
however that, for the avoidance of doubt, this paragraph shall not apply to any
UMWA Reserved Causes of Action; and it is further
 
ORDERED that no payment or other obligation of Peabody set forth in the Peabody
Settlement shall be delayed, reduced, offset, recouped or withheld based on any
claim, allegation or contract between Patriot and Peabody, other than claims or
allegations that arise under the terms of the Peabody Settlement; provided,
however, that this paragraph shall not limit any rights that Peabody or Patriot
may have to delay, reduce, offset, recoup or withhold payments or obligations
owing to the other under any agreements being assumed in connection with the
Peabody Settlement; and it is further
 
ORDERED that nothing in this Order or in the Peabody Settlement is to be
construed as (i) releasing, discharging, precluding, waiving, or enjoining
Peabody’s or any third party’s liability to the UMWA 1974 Pension Plan, the UMWA
1992 Benefit Plan, the UMWA Combined Benefit Fund, the UMWA 2012 Retiree Bonus
Account Trust or the UMWA 1993 Benefit Plan (collectively, the “UMWA Plans”), if
any, on account of any claim by or on behalf of the UMWA Plans; or (ii)
affecting the rights and defenses of any party with respect to any such alleged
right or claim.  It being understood
 
 
9

--------------------------------------------------------------------------------

 
 
that this provision shall not apply with respect to any Causes of Action of the
Debtors or the Reorganized Debtors against Peabody that are released hereunder;
and it is further
 
ORDERED that the Peabody Settlement, the fact of its existence, any documents
related thereto, and this Order shall in no event be deemed a presumption,
concession, or admission by any Party of (i) any fault, liability or wrongdoing
as to any facts, claims or contentions that have been or might be alleged or
asserted in connection with the various disputes that are the subject of the
Peabody Settlement and the released Causes of Action or (ii) any infirmity in
the claims or defenses that any Party could have asserted in any other action or
proceeding, whether civil, criminal or administrative, provided, however that
this provision shall not apply with respect to the enforcement of the Peabody
Settlement or this Order; and it is further
 
ORDERED that nothing contained in the Peabody Settlement, including Peabody’s
payment obligations or credit support obligations thereunder, or in this
Order  shall create any third party beneficiary rights in any Person, it being
understood that the UMWA, the UMWA Employees, and the UMWA Retirees as Parties
to the Peabody Settlement shall not be considered third party beneficiaries for
the purposes of this provision; and it is further
 
ORDERED that Peabody’s entry into the Peabody Settlement shall not make Peabody
a party to any collective bargaining agreement with the UMWA, the UMWA Employees
or the UMWA Retirees or create any collective bargaining relationship between
Peabody and the UMWA, the UMWA Employees or the UMWA Retirees for any purpose
under the National Labor Relations Act, the Labor Management Relations Act or
any other labor and employment laws; and it is further
 
 
10

--------------------------------------------------------------------------------

 
 
ORDERED that entry into the Peabody Settlement by the Debtors and the
performance and fulfillment of their obligations thereunder does not constitute
the solicitation of a vote on a plan of reorganization, does not violate any
law, including the Bankruptcy Code, and does not give rise to any claim or
remedy against any of the Debtors; and its further
 
ORDERED that the effect of this Order shall survive the conversion, dismissal
and/or closing of these Chapter 11 Cases, appointment of a chapter 11 trustee,
confirmation of a plan of reorganization and/or the substantive consolidation of
these Chapter 11 Cases with any other case or cases; and it is further
 
ORDERED that proper, timely, adequate and sufficient notice of the Motion has
been provided, and no other or further notice of the Motion or the entry of this
Order shall be required; and it is further
 
ORDERED that, in the event the Effective Date does not occur by March 31, 2014,
or the Peabody Settlement otherwise terminates in accordance with its terms,
then, with the exception of Section 7.4 thereof, the Peabody Settlement shall be
void ab initio and the Parties shall revert to their respective positions on the
date immediately prior to the Execution Date, and in such event the Parties
shall not rely on the Peabody Settlement, any of the negotiations that resulted
in the Peabody Settlement, or any objections filed with respect to the Peabody
Settlement, in any further proceedings in connection with the matters that are
being settled in connection with the Peabody Settlement; and it is further
 
ORDERED that this Court shall retain exclusive jurisdiction with respect to all
matters arising from or related to the implementation of this Order; and it is
further
 
 
11

--------------------------------------------------------------------------------

 
 
ORDERED that to the extent of any conflict between the terms of this Order and
any chapter 11 plan confirmed in the Chapter 11 Cases or any other order of this
Court, the terms of this Order shall control; and it is further
 
ORDERED that, notwithstanding the possible applicability of Bankruptcy Rules
4001(d), 6004(h), 7062, 9014, or otherwise, the terms and conditions of this
Order shall be immediately effective and enforceable upon its entry.
 
Dated: _________________, 2013
St. Louis, Missouri







 
THE HONORABLE KATHY SURRATT-STATES
CHIEF UNITED STATES BANKRUPTCY JUDGE



 
Order prepared by:
Marshall S. Huebner
Elliot Moskowitz
Brian M. Resnick
Michelle M. McGreal
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York  10017
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B


List of Existing LCs
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CURRENT PATRIOT OBLIGATIONS SUPPORTED BY LETTERS OF CREDIT
       
September 19, 2013
                                   
LC Number
Issuing Bank
Beneficiary
Current Balance
 
Type
   
 Peabody To Replace
                                       
18108228-00-000
PNC Bank
Western Surety C.N.A.
$
8,362,494.00
 
surety
  $
694,435.50
18108230-00-000
PNC Bank
ILL Workers Comp
$
8,495,602.50
 
worker comp
  $
8,495,602.50
CIS407373
Fifth Third Bk
UMWA 1992 Benefit Plan
$
51,593,121.00
 
retiree health
  $
41,525,000.00
68053236
BofA
Clerk of Ct, US Dist Ct for
$
28,500,000.00
 
Reclamation
  $
28,500,000.00
                   
63665782
Citicorp
Travelers
$
17,628,605.00
 
reclamation
  $
17,628,605.00
SB-01801
Barclays
National Union(Chartis)
$
 4,775,000.00
 
insurance
  $
4,775,000.00
SB-01813
Barclays
Caterpillar Financial
$
   563,513.00
 
leasing
  $
563,513.00
63666905
Citicorp
Westchester Fire
$
 146,680.00
 
reclamation
  $
146,680.00
SB-01812
Barclays
First Surety
$
  255,400.00
 
reclamation
  $
255,400.00
68089891
BofA
Bond Safeguard
$
1,700,000.00
 
reclamation
  $
1,700,000.00
SB01844
Barclays
Commonwealth of PA
$
 6,140,998.00
 
reclamation
  $
6,140,998.00
63667407
Citicorp
Commonwealth of PA
$
11,007,818.00
 
reclamation
  $
11,007,818.00
63668701
Citicorp
Ins Commissioner of WV
$
5,091,948.00
 
worker comp
  $
 5,091,948.00
                       
Total LC's
$
144,261,179.50
      $
126,525,000.00
   
Plus Replacement of Federal Black Lung Cash Collateral of $15,000,000
$
141,525,000.00

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Form of Amendment to the DTA Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO
COAL TERMINALING AGREEMENT


 
This Amendment No. 1 to Coal Terminaling Agreement (the “Amendment”) is made on
this ____ day of  _______________, 2013 (the “Amendment Effective Date”), by and
among Peabody Terminals, LLC, a Delaware limited liability company (“PTI”);
James River Coal Terminal, LLC, a Delaware limited liability company (“James
River,” and together with PTI, “TSP”); and Patriot Coal Sales LLC, a Delaware
limited liability company (“Customer”).
 
Recitals


A.           TSP and Customer entered into that certain Coal Terminaling
Agreement made effective as of May 3, 2011 (as it may be previously amended, the
“Agreement”).


B.           The ultimate parent companies of TSP and Customer entered into that
certain Settlement Agreement dated October 24, 2013 (the “Settlement
Agreement”), pursuant to which TSP and Customer are entering into this
Amendment.


C.           The parties now desire to amend the Agreement as set forth below.


Agreement


The parties hereby agree to amend the Agreement as follows:


1.  
The parties hereby delete Section 1.1 of the Agreement in its entirety and
replace it with the following:

 
“Term.  The “Term” of this Agreement shall commence on January 1, 2013
(“Commencement Date”) and run through and including March 31, 2016, unless
otherwise extended or earlier terminated in accordance with the terms of this
Agreement.”
 
2.  
The parties hereby delete Section 4.1 of the Agreement in its entirety and
replace it with the following:

 
“Terminaling Charges.  Payment for the Terminaling Services to be provided
hereunder shall be on a per net ton basis and shall be based upon established
weights calculated in accordance with Section 1.3.  From the Commencement Date
through the end of the Term, Customer shall pay Five Dollars and Fifty Cents
($5.50) per net ton of Customer’s Coal loaded onto vessels for Terminaling
Services, subject to offset or adjustment as provided in Section 6.1 of the
Settlement Agreement (“Terminaling Charges”).”
 
3.  
The parties hereby amend Section 4.2(a) of the Agreement by deleting “Customer
shall pay TSP $5.50 per net ton” and replacing it with “Customer shall pay TSP
$5.50 per net ton, subject to offset or adjustment as provided in Section 6.1 of
the Settlement Agreement.”

 
4.  
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Agreement.  

 
5.  
All other terms and conditions of the Agreement not amended hereby shall remain
in full force and effect.

 
[Remainder of Page Intentionally Blank; Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first written
above.
 
PEABODY TERMINALS, LLC
 
PATRIOT COAL SALES LLC
                   
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
                     
JAMES RIVER COAL TERMINAL, LLC
                         
By:
   
 
           
Name:
                 
Title:
       

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Form of Amendment to the Elkland Transloading Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED TRANSLOADING AGREEMENT


This Amendment No. 1 to the Second Amended and Restated Transloading Agreement
(the “Amendment”) is made on this   day of  , 2013, by and between Eastern
Associated Coal, LLC, a West Virginia limited liability company (“EAC”), and
Elkland Holdings, LLC, a Delaware limited liability company (“Customer”).
 
Recitals


A.           EAC and Customer entered into that certain Second Amended and
Restated Transloading Agreement dated December 22, 2011 (as it may be previously
amended, the “Agreement”).


B.           The ultimate parent companies of EAC and Customer entered into that
certain Settlement Agreement dated October 24, 2013, pursuant to which EAC and
Customer are entering into this Amendment.


C.           The parties now desire to amend the Agreement as set forth below.


Agreement


The parties hereby agree to amend the Agreement as follows:


1.  
The parties hereby delete the phrase “two sentences” in the third sentence of
Section 10.5 of the Agreement and replace it with the phrase “three
sentences.”  Further, the parties hereby insert a new sentence into Section 10.5
of the Agreement.  Such new sentence shall be inserted between the second and
third sentences of Section 10.5 and shall read as follows:

 
“Notwithstanding the previous two sentences, Customer may assign or otherwise
transfer, in whole or in part, by operation of law or otherwise, whether by
transfer of stock, membership unit or other ownership interest in Customer or
otherwise (collectively, “Transfer”) , this Agreement without the prior written
consent of EAC; provided, however, that (a) such Transfer is to a prudent
operator; (b) Customer provides written notice to EAC of such Transfer; and (c)
Customer may make only one such Transfer without the prior written consent of
EAC, and all subsequent Transfers by Customer or its assigns shall require such
prior written consent of EAC, which prior written consent shall not be
unreasonably withheld.”
 
2.  
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Agreement.  

 
3.  
All other terms and conditions of the Agreement not amended hereby shall remain
in full force and effect.

 
[Remainder of Page Intentionally Blank; Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first written
above.
 
 
EASTERN ASSOCIATED COAL, LLC
 
ELKLAND HOLDINGS, LLC
                   
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Form of Amendment to the December 28 Letter Agreement


 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO.1 TO
LETTER AGREEMENT DATED DECEMBER 28, 2011


This Amendment No. 1 to Letter Agreement dated December 28, 2011 (the
“Amendment”) is made on this ___ day of  , 2013, by and among Peabody Energy
Corporation, a Delaware corporation (“PEC”); Peabody Holding Company, LLC, a
Delaware limited liability company (“PHC”); and Patriot Coal Corporation, a
Delaware corporation (“Patriot”).
 
Recitals


A.           The parties hereto entered into that certain Letter Agreement dated
December 28, 2011, the subject line of which reads “Coal Act Security Obligation
and Fees and Squaw Creek Liabilities” (the “Agreement”).


B.           PEC and Patriot entered into that certain Settlement Agreement
dated  October 24, 2013 (the “Settlement Agreement”), pursuant to which, among
other things,  (a) that certain NBCWA Individual Employer Plan Liabilities
Assumption Agreement dated October 22, 2007, by and among Patriot, Peabody Coal
Company, LLC, n/k/a Heritage Coal Company LLC, PHC and PEC will be terminated on
the Effective Date (as defined in the Settlement Agreement) of the Settlement
Agreement; (b) PEC agreed to replace a letter of credit in the face value of
$41.525 million currently posted by Patriot in support of its obligations under
the Coal Industry Retiree Health Benefits Act of 1992; and (c) the parties
hereto are entering into this Amendment.


C.           The parties now desire to amend the Agreement as set forth below.


Agreement


The parties hereby agree to amend the Agreement as follows:


1.  
Notwithstanding anything to the contrary in the Agreement, as of the Effective
Date of the Settlement Agreement, neither Patriot nor PEC nor PHC shall have
further obligations with respect to the Required Security under the terms of the
Agreement.

 
2.  
The parties further agree to modify their obligations under the Agreement with
respect to the Squaw Creek Issue as follows:  With respect to PHC Obligations
under the NBCWA Agreement, the parties acknowledge and agree that such PHC
Obligations shall be limited to claims incurred through and including December
31, 2013.  Accordingly, the Patriot reimbursement obligations set forth in
Section 3 of the section of the Agreement entitled “Squaw Creek Issue” in
connection with PHC Obligations under the NBCWA Agreement shall be limited to
amounts collected from Alcoa with respect to such claims.  

 
3.  
For the avoidance of doubt, the parties make no changes with respect to PHC
Obligations under the CALAA or the Patriot reimbursement obligations set forth
in Section 3 of the section of the Agreement entitled “Squaw Creek Issue” in
connection with PHC Obligations under the CALAA.

 
4.  
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Agreement.  

 
5.  
All other terms and conditions of the Agreement not amended hereby shall remain
in full force and effect.

 
[Remainder of Page Intentionally Blank; Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first written
above.


 
PEABODY HOLDING COMPANY, LLC
 
 PATRIOT COAL CORPORATION
                   
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
                     
PEABODY ENERGY CORPORATION
                         
By:
   
 
           
Name:
                 
Title:
       

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


Form of Amendment to the Administrative Services Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO
ADMINISTRATIVE SERVICES AGREEMENT


This Amendment No. 1 to Administrative Services Agreement (the “Amendment”) is
made on this ___ day of   ________________, 2013, by and among Peabody Holding
Company, LLC, a Delaware limited liability company (“PHC”), Patriot Coal
Corporation, a Delaware corporation (“Patriot”) and solely with respect to its
obligations under Section 11 of the “Agreement,” as defined below, Peabody
Energy Corporation, a Delaware corporation (“PEC”).
 
Recitals


A.           Patriot, PHC and PEC entered into that certain Administrative
Services Agreement dated October 22, 2007 (as amended by that certain Letter
Agreement dated October 22, 2007, the “Agreement”).


B.           PEC and Patriot entered into that certain Settlement Agreement
dated October [23], 2013, pursuant to which, among other things, (a) that
certain NBCWA Liabilities Assumption Agreement dated October 22, 2007 by and
among Patriot, Peabody Coal Company, LLC, n/k/a Heritage Coal Company LLC, PHC
and PEC will be terminated; and (b) the parties hereto are entering into this
Amendment.


C.           The parties now desire to amend the Agreement as set forth below.


Agreement


The parties hereby agree to amend the Agreement as follows:


1.  
The parties hereby insert a new recital in between the final recital and the
paragraph beginning “NOW, THEREFORE,” as follows:

 
“WHEREAS, PHC, PEC and Patriot have agreed to terminate the NBCWA LAA such that
PHC’s payment obligations thereunder shall be limited to claims incurred through
and including December 31, 2013.”
 
2.  
The parties hereby amend Section 1(g) of the Agreement by inserting the words
“it being understood and agreed that NBCWA Individual Employer Plan Liabilities
shall not include any such liabilities with respect to claims incurred after
December 31, 2013.”

 
3.  
The parties hereby amend Section 2 of the Agreement by inserting, at the
conclusion of the first sentence of Section 2, the following
proviso:  “provided, however, that Patriot shall have no obligation to provide
such services with respect to the NBCWA LAA for claims incurred after December
31, 2013.”

 
4.  
A schedule entitled “ADMINISTRATIVE SERVICES AGREEMENT – SERVICES” is attached
to the Agreement and defines the services to be provided by Patriot to PHC under
the Agreement and the Fair Market Value of such services to be paid on a monthly
basis by PHC to Patriot.  Effective as of February 1, 2014, the schedule
attached hereto as Attachment 1 shall replace such schedule.

 
5.  
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Agreement.  

 
6.  
All other terms and conditions of the Agreement not amended hereby shall remain
in full force and effect.

 
[Remainder of Page Intentionally Blank; Signature Page Follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first written
above.
 
 
PEABODY HOLDING COMPANY, LLC
 
 PATRIOT COAL CORPORATION
                   
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
                     
Solely for purposes of Section 11 of the Agreement, as amended by this
Amendment:
PEABODY ENERGY CORPORATION
                         
By:
   
 
           
Name:
                 
Title:
       

 
 
 
2

--------------------------------------------------------------------------------

 


ATTACHMENT 1


ADMINISTRATIVE SERVICES AGREEMENT – SERVICES


Administrative Services Agreement – Services

 
Service Description
Service Detail
Average FTE
Monthly FTE Fair Market Value
Monthly Fair Market Value of Service
1. 
HR call center
Handle phone calls from retirees and resolve related issues.
0.75
$11,000.00
$8,250.00
2. 
Management of cost containment initiatives
Manage cost containment initiatives as defined in this Agreement, as amended by
any side letter relation hereto (including without limitation medical and
prescription drug initiatives).
0.08
$11,000.00
$880.00
3. 
Administration of Medicare Part D program
Administer Medicare Part D program.
0.08
$11,000.00
$880.00
4. 
Communication
Provide communications to retirees as needed about changes in benefit providers
and cost containment initiatives.
0.08
$11,000.00
$880.00
5. 
Vendor management
Manage vendor relationships and coordinate vendor activities.
0.08
$11,000.00
$880.00
6. 
Eligibility
Manage eligibility for all retirees for which PHC has agreed to provide funding,
including: Performing annual eligibility verifications; SSN verification for
dependents; age 65 notification; income limitation for Coal Act; and Coal Act
surviving spouse marital status check.
0.35
$11,000.00
$3,850.00
7. 
 
Vendor paid claims reconciliation and invoicing
Verify and reconcile the paid claims data prepared by each third party to wire
transfers made during each paid claim cycle.  Invoice PHC for prescription drug
claims.
0.15
$11,000.00
$1,650.00
8. 
 
Monthly management reporting detail
Provide a monthly report within ten business days following the end of each
month that describes by medical service and prescription drug the total paid
claims and the number of primary beneficiaries apportioned between salaried and
represented employees.
0.08
$11,000.00
$880.00
9. 
Assistance with actuaries’ FAS 106 data analysis
Provide information and data to support PHC’s FAS 106 valuation, including
quarterly and annual data.
0.08
$11,000.00
$880.00
     
1.44
$11,000.00
$19,030.00



NOTES
·  
Specific metrics to determine whether each service has been performed in
accordance with the terms of the Agreement will be mutually determined by the
parties in good faith.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


Non-Exclusive List of Agreements to be
Assumed by the Debtors Pursuant to the Patriot Plan


·  
Separation Agreement, Plan of Reorganization and Distribution, by and between
Peabody Energy Corporation and Patriot Coal Corporation, dated October 22, 2007

 
·  
Employee Matters Agreement, by and between Peabody Energy Corporation and
Patriot Coal Corporation, dated October 22, 2007

 
·  
Tax Separation Agreement, by and between Peabody Energy Corporation and Patriot
Coal Corporation, dated October 22, 2007

 
·  
Master Equipment Sublease, by and between PEC Equipment Company, LLC and Patriot
Leasing Company LLC, dated October 22, 2007

 
·  
Administrative Services Agreement, by and between Peabody Holding Company, LLC
and Patriot Coal Corporation, dated October 22, 2007

 
·  
NBCWA Individual Employer Plan Liabilities Assumption Agreement, by and between
Peabody Holding Company, LLC and Patriot Coal Corporation, dated October 22,
2007

 
·  
Salaried Employee Liabilities Assumption Agreement, by and between Peabody
Holding Company, LLC and Patriot Coal Corporation, dated October 22, 2007

 
·  
Section 9711 Coal Act Liabilities Assumption Agreement, by and between Peabody
Holding Company, LLC and Patriot Coal Corporation, dated October 22, 2007

 
·  
Common Interest Agreement, by and between Peabody Energy Corporation and certain
of its affiliates and Patriot Coal Corporation and certain of its affiliates,
dated October 22, 2007

 
·  
Respective Rights Agreement, by and between Coaltrade, LLC, Cook Mountain Coal
Company, Eastern Associated Coal Corp., Pine Ride Coal Company, Patriot Coal
Corporation, and Peabody Energy Corporation, dated October 22, 2007

 
·  
Cooperation Agreement and Ratification of Assignment of Overriding Royalty
Interest Payment Obligations to Tampa Electric Company – Henderson Reserves, by
and between Peabody Coal Company, LLC, Highland Mining Company, LLC and Midwest
Coal Reserves of Kentucky, LLC, dated October 22, 2007

 
·  
Agreement, by and between Coaltrade LLC and HCR Holding, LLC, dated October 22,
2007

 
·  
Software License Agreement, by and between Peabody Energy Corporation and
Patriot Coal Corporation, dated October 22, 2007

 
 
 

--------------------------------------------------------------------------------

 
 
·  
Patent License Agreement, by and between Peabody Energy Corporation and Patriot
Coal Corporation, dated October 22, 2007

 
·  
Trademark Assignment, by and between Peabody Coal Company, LLC and Peabody
Energy Corporation, dated October 24, 2007

 
·  
Patent Assignment, by and between Eastern Associated Coal, LLC and Peabody
Energy Corporation, dated October 24, 2007

 
·  
Patent Assignment, by and between Peabody Coal Company, LLC and Peabody Energy
Corporation, dated October 24, 2007

 
·  
Conveyance and Assumption Agreement, by and between PEC Equipment Company, LLC,
Central States Coal Reserves of Indiana, LLC, Central States Coal Reserves of
Illinois, LLC, Cyprus Creek Land Company and Peabody Coal Company, dated October
22, 2007

 
·  
Settlement and Release Agreement dated September 2, 2008, by and between Peabody
Energy Corporation and Patriot Coal Corporation

 
·  
Letter Agreement, dated December 28, 2011, by and between Peabody Energy
Corporation, Peabody Holding Company, LLC and Patriot Coal Corporation

 
Agreements Already Assumed by the Debtors during the Chapter 11 Cases
 
·  
Throughput and Storage Agreement, dated October 22, 2007, by and among Peabody
Terminals, LLC, James River Coal Terminal, LLC and Patriot Coal Sales LLC, as
amended on January 1, 2010, September 30, 2010, and May 3, 2011

 
·  
Coal Terminaling Agreement dated May 3, 2011, by and between Peabody Terminals,
LLC and James River Coal Terminal, LLC, and Patriot Coal Sales LLC

 
·  
Second Amended and Restated Transloading Agreement dated December 22, 2011, by
and among Eastern Associated Coal, LLC and Elkland Holdings, LLC

 
·  
Amended and Restated Road Use Agreement dated January 1, 2011, by and between
Eastern Associated Coal, LLC and Elkland Holdings, LLC

 
·  
Amended and Restated Road Use Agreement dated January 1, 2011, by and between
Pine Ridge Coal Company, LLC and Elkland Holdings, LLC

 
·  
Coal Washing Agreement dated May 3, 2011, by and between Eastern Associated
Coal, LLC and Elkland Holdings, LLC

 
·  
Transaction Confirmation dated November 16, 2011, between Patriot Coal Sales LLC
and Peabody COALTRADE, LLC, with a trade date of November 10, 2011



-2-
 